EXHIBIT 10.25
 
EXECUTION COPY

 
 
 
 
 
$1,000,000,000
 
CREDIT AGREEMENT
 
dated as of October 26, 2007,
 
among
 
LABORATORY CORPORATION OF AMERICA HOLDINGS,
 
THE LENDERS NAMED HEREIN
 
and
 
CREDIT SUISSE,
 
as Administrative Agent
 
______________________
 
 
CREDIT SUISSE SECURITIES (USA) LLC,
as Bookrunner and
Lead Arranger

 
[CS&M Ref No. 5865-603]

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page

 
ARTICLE I
 
Definitions
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
17
SECTION 1.03.
Classification of Loans and Borrowings
18

 
ARTICLE II
 
The Credits
 
SECTION 2.01.
Commitments
18
SECTION 2.02.
Loans
18
SECTION 2.03.
Competitive Bid Procedure
20
SECTION 2.04.
Borrowing Procedure
22
SECTION 2.05.
Evidence of Debt; Repayment of Loans
23
SECTION 2.06.
Fees
24
SECTION 2.07.
Interest on Loans
25
SECTION 2.08.
Default Interest
26
SECTION 2.09.
Alternate Rate of Interest
26
SECTION 2.10.
Termination and Reduction of Commitments
26
SECTION 2.11.
Conversion and Continuation of Borrowings
27
SECTION 2.12.
Repayment of Term Borrowings
28
SECTION 2.13.
Optional Prepayment
30
SECTION 2.14.
Reserve Requirements; Change in Circumstances
30
SECTION 2.15.
Change in Legality
32
SECTION 2.16.
Break Funding
32
SECTION 2.17.
Pro Rata Treatment
33
SECTION 2.18.
Sharing of Setoffs
33
SECTION 2.19.
Payments
34
SECTION 2.20.
Taxes
35
SECTION 2.21.
Assignment of Commitments Under Certain Circumstances;
   
Duty to Mitigate
37
SECTION 2.22.
Letters of Credit
38
SECTION 2.23.
Incremental Commitments
42

 
ARTICLE III
 
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
44

 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.02.
Authorization
44
SECTION 3.03.
Enforceability
44
SECTION 3.04.
Governmental Approvals
44
SECTION 3.05.
Financial Statements
44
SECTION 3.06.
No Material Adverse Change
45
SECTION 3.07.
Subsidiaries
45
SECTION 3.08.
Litigation; Compliance with Laws
45
SECTION 3.09.
Federal Reserve Regulations
45
SECTION 3.10.
Investment Company Act
45
SECTION 3.11.
Use of Proceeds
45
SECTION 3.12.
Tax Returns
45
SECTION 3.13.
No Material Misstatements
46
SECTION 3.14.
Employee Benefit Plans
46
SECTION 3.15.
Environmental Matters
46
SECTION 3.16.
Senior Indebtedness
46

 
ARTICLE IV
 
Conditions of Lending
 
SECTION 4.01.
All Credit Events
46
SECTION 4.02.
First Credit Event
47

 
ARTICLE V
 
Affirmative Covenants
 
SECTION 5.01.
Existence; Businesses and Properties
48
SECTION 5.02.
Insurance
49
SECTION 5.03.
Obligations and Taxes
49
SECTION 5.04.
Financial Statements, Reports, etc
49
SECTION 5.05.
Litigation and Other Notices
50
SECTION 5.06.
Maintaining Records; Access to Properties and Inspections
50
SECTION 5.07.
Use of Proceeds
51

 
ARTICLE VI
 
Negative Covenants
 
SECTION 6.01.
Subsidiary Indebtedness
51
SECTION 6.02.
Liens
52
SECTION 6.03.
Sale and Lease-Back Transactions
53
SECTION 6.04.
Mergers, Consolidations and Sales of Assets
54
SECTION 6.05.
Restricted Payments
54
SECTION 6.06.
Business of Borrower and Subsidiaries
54
SECTION 6.07.
Interest Coverage Ratio
54

 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 6.08.
Maximum Leverage Ratio
54
SECTION 6.09.
Hedging Agreements
54

 
ARTICLE VII
 
Events of Default
 
ARTICLE VIII
 
The Administrative Agent
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.
Notices
59
SECTION 9.02.
Survival of Agreement
59
SECTION 9.03.
Binding Effect
60
SECTION 9.04.
Successors and Assigns
60
SECTION 9.05.
Expenses; Indemnity
64
SECTION 9.06.
Right of Setoff
65
SECTION 9.07.
Applicable Law
66
SECTION 9.08.
Waivers; Amendment
66
SECTION 9.09.
Interest Rate Limitation
67
SECTION 9.10.
Entire Agreement
67
SECTION 9.11.
WAIVER OF JURY TRIAL
67
SECTION 9.12.
Severability
67
SECTION 9.13.
Counterparts
68
SECTION 9.14.
Headings
68
SECTION 9.15.
Jurisdiction; Consent to Service of Process
68
SECTION 9.16.
Confidentiality
68
SECTION 9.17.
Termination of Existing Credit Agreement
69
SECTION 9.18.
USA PATRIOT Act Notice
69






 
3

--------------------------------------------------------------------------------

 



Schedule 1.01(a)
Existing Letters of Credit
Schedule 2.01
Lenders and Commitments
Schedule 3.07
Subsidiaries
       
Exhibit A
Form of Administrative Questionnaire
Exhibit B
Form of Assignment and Acceptance
Exhibit C
Form of Borrowing Request
Exhibit D-1
Form of Competitive Bid Request
Exhibit D-2
Form of Notice of Competitive Bid Request
Exhibit D-3
Form of Competitive Bid
Exhibit D-4
Form of Competitive Bid Accept/Reject Letter
Exhibit E-1
Form of Opinion of Chief Legal Officer of the Borrower
Exhibit E-2
Form of Opinion of Hogan & Hartson L.L.P.


 
4

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of October 26, 2007, among LABORATORY CORPORATION OF
AMERICA HOLDINGS, a Delaware corporation (the “Borrower”), the Lenders (as
defined in Article I), and CREDIT SUISSE, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.
 
The Borrower has requested the Lenders to extend credit in the form of (a) Term
Loans (such term and each other capitalized term used but not defined herein
having the meaning given it in Article I) on the Closing Date, in an aggregate
principal amount not to exceed $500,000,000, and (b) Revolving Loans at any time
and from time to time prior to the Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of  the Total Revolving Credit
Commitment.  The Borrower has also requested the Lenders to provide a procedure
pursuant to which the Borrower may invite the Lenders to bid on an uncommitted
basis on short-term borrowings by the Borrower.  The Borrower has requested the
Issuing Bank to issue Letters of Credit, in an aggregate face amount at any time
outstanding not in excess of the L/C Commitment, to support payment obligations
incurred in the ordinary course of business by the Borrower and its
Subsidiaries.  The proceeds of the Loans are to be used solely for general
corporate purposes of the Borrower and its Subsidiaries, including (a) working
capital, (b) capital expenditures, (c) the funding of share repurchases and
other Restricted Payments permitted hereunder, (d) acquisitions and other
investments and (e) the repayment of all amounts outstanding or due under the
Existing Credit Agreement.
 
The Lenders are willing to extend such credit to the Borrower and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquisition” shall mean the acquisition by the Borrower or any wholly owned
Subsidiary of the Borrower of all or substantially all of the assets of a person
or line of business of such person, or all or substantially all of the Equity
Interests of a person, in each case where the aggregate consideration (in
whatever form) payable by the Borrower or any Subsidiary exceeds $10,000,000.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.06(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.
 
“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
 
“Applicable Percentage” shall mean, for any day, with respect to any Eurodollar
Loan (other than any Eurodollar Competitive Loan) or with respect to the
Facility Fees, as the case may be, the applicable percentage set forth below
under the caption “Eurodollar Revolving Loan Spread”, “Facility Fee Percentage”
or “Eurodollar Term Loan Spread”, as the case may be, based upon the rating by
S&P applicable on such date to the Index Debt:
 


 
S&P Rating
 
Eurodollar Revolving Loan
Spread
   
Facility Fee Percentage
   
Eurodollar
Term Loan
Spread
 
Category 1
Equal to or
greater than A-
    0.250 %     0.125 %     0.500 %
Category 2
BBB+
    0.350 %     0.150 %     0.625 %
Category 3
BBB
    0.450 %     0.175 %     0.750 %
Category 4
BBB-
    0.550 %     0.200 %     0.875 %
Category 5
Less than BBB-
    0.725 %     0.275 %     1.125 %



For purposes of the foregoing, (a) if S&P shall not have in effect a rating for
the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this definition), then S&P shall be deemed to have established
a rating in Category 5; and (b) if
 

 
2

--------------------------------------------------------------------------------

 

the rating established or deemed to have been established by S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of S&P), such change shall be effective as of the date on which it is first
announced by S&P.  Each change in the Applicable Percentage shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.  If the
rating system of S&P shall change, or if S&P shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the non-availability of a rating from S&P and, pending the
effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or such other form as shall be approved by the Administrative
Agent.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Borrowing described in the
definition of the term “Competitive Borrowing”.
 
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.04.
 
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own directly or indirectly, beneficially
or of record, shares representing more than 40% of the aggregate ordinary voting
power represented by the
 

 
3

--------------------------------------------------------------------------------

 

issued and outstanding capital stock of the Borrower or (b) a majority of the
seats (other than vacant seats) on the board of directors of the Borrower shall
at any time be occupied by persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so nominated.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.13, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Competitive Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Credit Commitment or Term Loan
Commitment.
 
“Closing Date” shall mean October 26, 2007.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment or Term Loan Commitment.
 
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03(b) in the form of Exhibit D-3.
 
“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit D-4.
 
“Competitive Bid Rate” shall mean, as to any Competitive Bid, (a) in the case of
a Eurodollar Loan, the Margin, and (b) in the case of a Fixed Rate Loan, the
fixed rate of interest offered by the Lender making such Competitive Bid.
 
“Competitive Bid Request” shall mean a request made by the Borrower pursuant to
Section 2.03(a).
 
“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.
 
“Competitive Loan” shall mean a Loan from a Lender to the Borrower pursuant to
the bidding procedure described in Section 2.03.  Each Competitive Loan shall be
a Eurodollar Competitive Loan or a Fixed Rate Loan.
 

 
4

--------------------------------------------------------------------------------

 

 “Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated October 2007.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense net of interest income for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period and (iv) any extraordinary charges and all non-cash
write-offs and write-downs of amortizable and depreciable items for such period,
and minus (b) without duplication, to the extent included in determining such
Consolidated Net Income, any extraordinary gains and all non-cash items of
income for such period, all determined on a consolidated basis in accordance
with GAAP.
 
“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including (a) imputed interest expense in respect of Capital Lease Obligations
and (b) the amortization of original issue discount in connection with the
Subordinated Notes and other Indebtedness issued with original issue discount)
of the Borrower and the Subsidiaries for such period, net of interest income, in
each case determined on a consolidated basis in accordance with GAAP.  For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Hedging Agreements.
 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Total Assets” shall mean, as of any date, the amount of total
assets as shown on the consolidated balance sheet of the Borrower for the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.04(a) or (b), prepared in accordance with GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“dollars” or “$” shall mean lawful money of the United States of America.
 
“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933 as amended) that extends credit or invests in bank loans as one of its
businesses; provided that (a) neither the
 

 
5

--------------------------------------------------------------------------------

 

Borrower nor any of its Affiliates shall be an Eligible Assignee and (b) unless
an Event of Default has occurred and is continuing, any proposed assignee of
Revolving Credit Commitments must have total assets in excess of $500,000,000 to
be considered an Eligible Assignee.
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued, promulgated or entered into by
any Governmental Authority, relating to the environment, the preservation or
reclamation of natural resources, the management or release of Hazardous
Materials or to the effect of the environment on human health and safety.
 
“Environmental Liability” shall mean liabilities, obligations, claims, actions,
suits, judgments or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
fees and expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to (a) any action to address
the on- or off-site presence, release of, or exposure to, Hazardous Materials,
(b) permitting and licensing, governmental administrative oversight and
financial assurance requirements, (c) any personal injury (including death), any
property damage (real or personal) or natural resource damage and (d) the
violation of any Environmental Law.
 
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations;
provided that the Subordinated Notes are deemed not to constitute Equity
Interests of the Borrower.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to, prior to the effectiveness of
the applicable provisions of the Pension Act, Section 412(d) of the Code or
Section 303(d) of  ERISA or, on and after the effectiveness of the applicable
provisions of the Pension Act, Section 412(c) of the Code
 

 
6

--------------------------------------------------------------------------------

 

or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) on and after the effectiveness of
the applicable provisions of the Pension Act, a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan, (f) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
prior to the effectiveness of the applicable provisions of the Pension Act, the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA, (h) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA; or (i) the
occurrence of a “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Borrower or any such
Subsidiary could otherwise be liable.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income, franchise or
similar taxes imposed on (or measured by) its net income by the United States of
America, the jurisdiction under the laws of which such recipient is organized or
in which its principal office is located (or, in the case of any Lender, in
which its applicable lending office is located), or, in the case of a
jurisdiction that imposes taxes on the basis of management or control or other
concept or principle of residence, the jurisdiction in which such recipient is
so resident, (b) Taxes imposed by reason of any present or former connection
between such person and the jurisdiction imposing such Taxes, other than solely
as a result of the execution and delivery of this Agreement, the making of any
Loans hereunder or the performance of any action provided for hereunder, (c) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (d) in
the case of a Foreign Lender (other than as an assignee pursuant to a request by
the Borrower under Section 2.21(a)), any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new
 

 
7

--------------------------------------------------------------------------------

 

lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.20(a) or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.20(e).
 
“Existing Credit Agreement” shall mean the Credit Agreement dated as of January
13, 2005, as amended, among the Borrower, the lenders from time to time party
thereto, and Credit Suisse (formerly known as Credit Suisse First Boston), as
administrative agent.
 
“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of the Borrower that (a) is outstanding on the Closing Date and
(b) is listed on Schedule 1.01(a).
 
“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letter” shall mean the Fee Letter dated September 26, 2007, between the
Borrower and the Administrative Agent, as amended, supplemented or otherwise
modified from time to time.
 
“Fees” shall mean the Facility Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.
 
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.
 
“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis.
 

 
8

--------------------------------------------------------------------------------

 

 “Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
 
“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of such person guaranteeing or having the economic
effect of guaranteeing any Indebtedness  of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.
 
“Hazardous Materials” shall mean (a) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
 
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Incremental Commitment” shall mean the Revolving Credit Commitment of any
Lender established pursuant to Section 2.23.
 
 “Incremental Commitment Assumption Agreement” shall mean an Incremental
Commitment Assumption Agreement in form and substance reasonably satisfactory to
the Administrative Agent, among the Borrower, the Administrative Agent, and one
or more Incremental Lenders and, if applicable, the Issuing Bank.
 
“Incremental Commitment Amount” shall mean, at any time, the excess, if any, of
$150,000,000 over the aggregate amount of all Incremental Commitments
established prior to such time pursuant to Section 2.23.
 
“Incremental Lender” shall mean a Lender with an Incremental Commitment.
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such
 

 
9

--------------------------------------------------------------------------------

 

person, (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person,
(h) all obligations, contingent or otherwise, of such person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such person in respect of bankers’ acceptances and
(j) all obligations of such person to make contingent cash payments in respect
of any acquisition, to the extent such obligations are or are required to be
shown as liabilities on the balance sheet of such person in accordance with
GAAP.  The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such person is not liable
therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.
 
“Interest Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan or Fixed Rate Borrowing, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part or such Fixed Rate
Borrowing, as the case may be, and, in the case of a Eurodollar Borrowing with
an Interest Period of more than three months’ duration or a Fixed Rate Borrowing
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
or 90 days’ duration, respectively, been applicable to such Borrowing.
 
“Interest Period” shall mean, (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect, and (b) with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the date specified in the
Competitive Bids in which the offers to make the Fixed Rate Loans comprising
such Borrowing were extended, which shall not be earlier than 30 days after the
date of such Borrowing or later than 360 days after the date of such Borrowing;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the
 

 
10

--------------------------------------------------------------------------------

 

next preceding Business Day.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
 
“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, in its
capacity as the issuer of Letters of Credit hereunder, (b) with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of
Credit, and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.22(i) or 2.22(k), with respect to Letters of Credit issued by such
Lender.  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.06(c).
 
“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.  The aggregate amount of the L/C Commitment
on the Closing Date is $125,000,000.  The L/C Commitment may be increased from
time to time pursuant to Section 2.23(a).
 
“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time.  The L/C Exposure of any Lender at any time shall equal its Pro Rata
Percentage of the aggregate L/C Exposure at such time.
 
“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.06(c).
 
“Lenders” shall mean (a) the persons listed on Schedule 2.01 and (b) any person
that has become a party hereto pursuant to an Assignment and Acceptance or an
Incremental Commitment Assumption Agreement (in each case, other than any such
person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance).
 
“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.22 and any Existing Letter of Credit.
 
“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.  Solely for purposes of this
definition, if at the time of any determination of the Leverage Ratio an
Acquisition shall have been completed during the relevant period, the
Consolidated EBITDA for such period shall be reformulated on a pro
 

 
11

--------------------------------------------------------------------------------

 

forma basis to give effect to such Acquisition as if it had occurred on the
first day of such period.  For purposes of the foregoing, all pro forma
adjustments shall be (a) only those required or permitted by Regulation S-X of
the Securities Act of 1933 or otherwise based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent and (b) certified
by a Financial Officer of the Borrower as having been prepared in good faith
based upon reasonable assumptions.
 
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which dollar deposits of $10,000,000 are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset or
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.
 
“Loans” shall mean the Revolving Loans, the Term Loans and the Competitive
Loans.
 
“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean a materially adverse effect on the
financial condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $50,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of
 

 
12

--------------------------------------------------------------------------------

 

the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
 
“Material Subsidiary” shall mean at any time any Subsidiary, except Subsidiaries
which, if aggregated and considered as a single Subsidiary, would not meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.
 
“Maturity Date” shall mean October 26, 2012
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under this Agreement or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.
 
“Permitted Investments” shall mean:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in foreign and domestic commercial paper maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
 

 
13

--------------------------------------------------------------------------------

 



 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
 
(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above;
 
(f) investments in so-called market auction securities rated Aa2 or higher by
Moody’s  or AA or higher by S&P and which have a reset date not more than 365
days from the date of acquisition thereof; and
 
(g) investments in readily-marketable obligations of Indebtedness of any State
of the United States or any municipality organized under the laws of any State
of the United States or any political subdivision thereof which, at the time of
acquisition, are accorded either of the two highest ratings by S&P, Moody’s or
another nationally recognized credit rating agency of similar standard, in any
such case maturing no later than one year after the date of acquisition thereof.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.
 
“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment.  In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments.
 
“Register” shall have the meaning assigned to such term in Section 9.04(d).
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 

 
14

--------------------------------------------------------------------------------

 

 “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
 
“Repayment Date” shall have the meaning assigned to such term in Section 2.12.
 
“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Commitments (or, if the Revolving Credit Commitments have terminated, Revolving
Credit Exposure and Competitive Loans) and Term Loans representing at least a
majority of the sum of the Total Revolving Credit Commitment (or if the
Revolving Credit Commitments have terminated, the aggregate amount of Revolving
Credit Exposure and Competitive Loans outstanding) and the aggregate amount of
the Term Loans outstanding  at such time or, for purposes of acceleration
pursuant to clause (ii) of the last paragraph of Article VII, Lenders having
Loans, L/C Exposures and unused Revolving Credit Commitments representing at
least a majority of the sum of all Loans outstanding, L/C Exposure and unused
Revolving Credit Commitments.
 
“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or (b) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, other than a
payment to the extent consisting of Equity Interests of equal or junior ranking,
on account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in the Borrower or any Subsidiary.  It is
understood that the withholding of shares, and the payment of cash to the
Internal Revenue Service in an amount not to exceed the value of the withheld
shares, by the Borrower in connection with any of its stock incentive plans
shall not constitute Restricted Payments.
 
“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
 
“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.10, (b) increased from time
to time pursuant to Section 2.23 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure.
 

 
15

--------------------------------------------------------------------------------

 

 “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or outstanding Revolving Credit Exposure.
 
“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (b) of Section 2.01.  Each Revolving Loan shall be a
Eurodollar Revolving Loan or an ABR Revolving Loan.
 
“S&P” shall mean Standard & Poor’s Ratings Service.
 
“SPC” shall have the meaning assigned to such term in Section 9.04(i).
 
“Subordinated Notes” shall mean the Borrower’s zero coupon subordinated Liquid
Yield Option Notes due 2021 (LYONS) and Zero Coupon Convertible Subordinated
Notes due 2021, in an aggregate principal amount at maturity of $741,348,000,
and any other Indebtedness subordinated to the Loans that refinances all or any
portion of such notes or for which all or any portion of such notes are
exchanged.
 
“Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes were issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof.
 
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” shall mean any subsidiary of the Borrower.
 
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or (b) any payment (other than on account of a
permitted purchase by it of any Equity Interest) the amount of which is
determined by reference to the price or value at any time of any Equity
Interest; provided that no phantom stock or similar plan providing for payments
only to current or former directors, officers or employees of the Borrower or
the Subsidiaries (or to their heirs or estates) shall be deemed to be a
Synthetic Purchase Agreement.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
 

 
16

--------------------------------------------------------------------------------

 

 “Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.10 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.
 
“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (a) of Section 2.01.
 
 “Total Debt” shall mean, at any time, the total Indebtedness of the Borrower
and the Subsidiaries at such time (excluding Indebtedness of the type described
in clause (h) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).
 
“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time.  The
Total Revolving Credit Commitment on the Closing Date is $500,000,000.
 
“Transactions” shall have the meaning assigned to such term in Section 3.02.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
LIBO Rate and the Alternate Base Rate.
 
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02. Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be
 

 
17

--------------------------------------------------------------------------------

 

construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
 
SECTION 1.03. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).
 
ARTICLE II
 
The Credits
 
SECTION 2.01. Commitments.  Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (a) to make a Term Loan to the Borrower on the
Closing Date in a principal amount not to exceed its Term Loan Commitment, and
(b) to make Revolving Loans to the Borrower, at any time and from time to time
on or after the date hereof, and until the earlier of the Maturity Date and the
termination of the Revolving Credit Commitment of such Lender in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment minus the amount by which the outstanding
Competitive Borrowings shall be deemed to have utilized such Revolving Credit
Commitment in accordance with Section 2.17.  Within the limits set forth in
clause (b) of the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans.  Amounts paid or prepaid in respect of Term Loans may
not be reborrowed.
 
SECTION 2.02. Loans.  (a)  Each Loan (other than Competitive Loans) shall be
made as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective applicable Commitments; provided, however, that
the failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure
 

 
18

--------------------------------------------------------------------------------

 

of any other Lender to make any Loan required to be made by such other
Lender).  Each Competitive Loan shall be made in accordance with the procedures
set forth in Section 2.03.  Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $10,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.
 
(b) Subject to Sections 2.09 and 2.15, each Competitive Borrowing shall be
comprised entirely of Eurodollar Competitive Loans or Fixed Rate Loans, and each
other Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request pursuant to Section 2.03 or 2.04, as applicable.  Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.  Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than 15 Eurodollar Borrowings outstanding hereunder at any
time.  For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
 
(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account in the name of the Borrower and designated by the Borrower in the
applicable Borrowing Request or Competitive Bid Request or, if a Borrowing shall
not occur on such date because any condition precedent herein specified shall
not have been met, return the amounts so received to the respective Lenders.
 
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error).  If such Lender shall repay to the Administrative Agent such
 

 
19

--------------------------------------------------------------------------------

 

corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
 
(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
 
(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.22(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof.  Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that such amount shall be deemed to constitute an ABR
Revolving Loan of such Lender and such payment shall be deemed to have reduced
the L/C Exposure), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Revolving Credit Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.22(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to the Issuing Bank, as their interests may
appear.  If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at (i)
in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.07(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.
 
SECTION 2.03. Competitive Bid Procedure.  (a)  In order to request Competitive
Bids, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurodollar Competitive Borrowing, not later than
11:00 a.m., New York City time, four Business Days before the proposed date of
such Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the proposed date of
such Borrowing.  Provided that no two Competitive Bid Requests submitted on the
same day shall be identical, the Borrower may submit up to (but not more than)
three Competitive Bid Requests on the same day, but a Competitive Bid Request
shall not be made within five Business Days after the date of any previous
Competitive Bid Request unless such previous Competitive Bid Request shall have
been rejected by the Administrative Agent, as provided below.  No ABR Loan shall
be requested
 

 
20

--------------------------------------------------------------------------------

 

in, or made pursuant to, a Competitive Bid Request.  No Term Loans shall be
requested in, or made pursuant to, a Competitive Bid Request.  Each such
telephonic Competitive Bid Request shall be confirmed promptly by hand delivery
or telecopy to the Administrative Agent of a written Competitive Bid Request
substantially in the form of Exhibit D-1.  A Competitive Bid Request that does
not conform substantially to the format of Exhibit D-1 may be rejected by the
Administrative Agent and the Administrative Agent shall notify the Borrower of
such rejection as promptly as practicable.  Each Competitive Bid Request shall
refer to this Agreement and specify (i) whether the Borrowing being requested is
to be a Eurodollar Borrowing or a Fixed Rate Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and the location of
the account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.02(c)); (iv) the aggregate principal
amount of such Borrowing, which shall be a minimum of $10,000,000 and an
integral multiple of $1,000,000, and in any event shall not result in the sum of
the Aggregate Revolving Credit Exposure and the aggregate outstanding principal
amount of Competitive Loans, after giving effect to such Borrowing, exceeding
the Total Revolving Credit Commitment; and (v) the Interest Period with respect
thereto (which may not end after the Maturity Date).  Promptly after its receipt
of a Competitive Bid Request that is not rejected, the Administrative Agent
shall invite the Revolving Credit Lenders in the form set forth as Exhibit D-2
to bid to make Competitive Loans pursuant to the Competitive Bid Request.
 
(b) Each Revolving Credit Lender may make one or more Competitive Bids to the
Borrower responsive to a Competitive Bid Request.  Each Competitive Bid by a
Revolving Credit Lender must be received by the Administrative Agent by
telecopy, (i) in the case of a Eurodollar Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and (ii) in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing.  Competitive Bids that do not conform substantially to
the format of Exhibit D-3 may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Revolving Credit Lender as
promptly as practicable.  Each Competitive Bid shall refer to this Agreement and
specify (x) the principal amount (which shall be a minimum of $5,000,000 and an
integral multiple of $1,000,000 and which may equal the entire principal amount
of the Competitive Borrowing requested by the Borrower) of the Competitive Loan
or Loans that the Revolving Credit Lender is willing to make, (y) the
Competitive Bid Rate or Rates at which the Revolving Credit Lender is prepared
to make such Loan or Loans and (z) the Interest Period applicable to such Loan
or Loans and the last day thereof.
 
(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid shall have been made and the identity of the
Revolving Credit Lender that shall have made each bid.
 
(d) The Borrower may, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject each Competitive Bid, (x) in
 

 
21

--------------------------------------------------------------------------------

 

the case of a Eurodollar Competitive Borrowing, not later than 10:30 a.m., New
York City time, three Business Days before the date of the proposed Competitive
Borrowing, and (y) in the case of a Fixed Rate Borrowing, not later than
10:30 a.m., New York City time, on the proposed date of the Competitive
Borrowing; provided, however, that (i) the failure of the Borrower to give such
notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower has decided to reject a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request, (iv) if the Borrower shall accept a Competitive Bid or
Bids made at a particular Competitive Bid Rate but the amount of such
Competitive Bid or Bids would cause the total amount to be accepted by the
Borrower to exceed the amount specified in the Competitive Bid Request, then the
Borrower shall accept a portion of such Competitive Bid or Bids in an amount
equal to the amount specified in the Competitive Bid Request less the amount of
all other Competitive Bids so accepted, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Bid, and (v) except pursuant to
clause (iv) above, no Competitive Bid shall be accepted for a Competitive Loan
unless such Competitive Loan is in a minimum principal amount of $5,000,000  and
an integral multiple of $1,000,000; provided further, however, that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower.  A notice given by the Borrower pursuant to this paragraph (d) shall
be irrevocable.
 
(e) The Administrative Agent shall promptly notify each bidding Revolving Credit
Lender by telecopy whether or not its Competitive Bid has been accepted (and, if
so, in what amount and at what Competitive Bid Rate), and each successful bidder
will thereupon become bound, upon the terms and subject to the conditions
hereof, to make the Competitive Loan in respect of which its Competitive Bid has
been accepted.
 
(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Revolving Credit Lender, it shall submit such Competitive Bid
directly to the Borrower at least one quarter of an hour earlier than the time
by which the other Revolving Credit Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) above.
 
(g) Within the limits set forth in this Section 2.03 and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay and
reborrow Competitive Loans.
 
SECTION 2.04. Borrowing Procedure.  In order to request a Borrowing (other than
a Competitive Borrowing or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.04 shall not apply), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than
 

 
22

--------------------------------------------------------------------------------

 

11:00 a.m., New York City time, three Business Days before a proposed Borrowing,
and (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the day of a proposed Borrowing.  Each Borrowing Request
shall be irrevocable, shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Borrowing Request substantially in the
form of Exhibit C or such other form as shall be acceptable to the
Administrative Agent  and shall specify the following information: (i) whether
the Borrowing then being requested is to be a Term Borrowing or a Revolving
Credit Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or
an ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business
Day); (iii) the number and location of the account to which funds are to be
disbursed (which shall be an account that complies with the requirements of
Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing
is to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02.  If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.
 
SECTION 2.05. Evidence of Debt; Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.12, (ii) the then unpaid principal amount of each
Competitive Loan of such Lender on the last day of the Interest Period
applicable to such Loan and (iii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
 

 
23

--------------------------------------------------------------------------------

 



 
(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower.  Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
 
SECTION 2.06. Fees.  (a)  The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year, and on the date on which the
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a facility fee (a “Facility Fee”) equal to the Applicable
Percentage per annum in effect from time to time on the daily amount of the
Revolving Credit Commitment of such Lender (whether used or unused) during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the Maturity Date or the date on which the Revolving Credit Commitment of
such Lender shall expire or be terminated); provided that, if such Lender
continues to have any Revolving Credit Exposure after its Revolving Credit
Commitment terminates, then the Facility Fee shall continue to accrue (and be
payable on demand) on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Credit Commitment
terminates to and including the date on which such Lender ceases to have any
Revolving Credit Exposure.  All Facility Fees shall be computed on the basis of
the actual number of days elapsed (including the first day but excluding the
last day) in a year of 360 days.  The Facility Fee due to each Lender shall
commence to accrue on the date of this Agreement and shall cease to accrue on
the later of the date on which the Revolving Credit Commitment of such Lender
shall expire or be terminated as provided herein and such Lender shall have no
Revolving Credit Exposure.
 
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees separately agreed to in the Fee Letter.
 
(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) at a rate per annum equal to the Applicable Percentage from
time to time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.07,  calculated on such
Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the Maturity Date or the date on which the Revolving Credit Commitment of
such Lender shall expire or be terminated); provided that, if such Lender
continues to have any L/C Exposure after its Revolving Credit Commitment
terminates, then the L/C Participation Fee shall continue to accrue (and be
payable on demand) on such Lender’s Pro Rata Percentage of the daily aggregate
L/C Exposure from and including the date on which its
 

 
24

--------------------------------------------------------------------------------

 

Revolving Credit Commitment terminates to and including the date on which such
Lender ceases to have any L/C Exposure) and (ii) to the Issuing Bank with
respect to each Letter of Credit, on the last Business Day of March, June,
September, and December of each year and on the date on which the L/C Commitment
of the Issuing Bank shall be terminated as provided herein (or later date on
which all the Letters of Credit issued by such Issuing Bank shall have been
terminated or expired), (x) a fronting fee equal to 0.125% per annum on the
aggregate outstanding face amount of such Letter of Credit and (y) the standard
issuance and drawing fees specified from time to time by the Issuing Bank (the
“Issuing Bank Fees”).  All L/C Participation Fees and Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed (including the first
day but excluding the last day) in a year of 360 days.
 
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank.  Once paid, none of the Fees shall be refundable under any circumstances.
 
SECTION 2.07. Interest on Loans.  (a)  Subject to the provisions of
Section 2.08, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed (including the first
day but excluding the last day) over a year of 365 or 366 days, as the case may
be, when the Alternate Base Rate is determined by reference to the Prime Rate
and over a year of 360 days at all other times) at a rate per annum equal to the
Alternate Base Rate in effect from time to time.
 
(b) Subject to the provisions of Section 2.08, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed (including the first day but excluding the last day) over
a year of 360 days) at a rate per annum equal to (i) in the case of each Term
Loan and Revolving Loan, the LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Percentage in effect from time to time, and
(ii) in the case of each Competitive Loan, the LIBO Rate for the Interest Period
in effect for such Borrowing plus the Margin offered by the Lender making such
Loan and accepted by the Borrower pursuant to Section 2.03.
 
(c) Subject to the provisions of Section 2.08, each Fixed Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed (including
the first day but excluding the last day) over a year of 360 days) at a rate per
annum equal to the fixed rate of interest offered by the Lender making such Loan
and accepted by the Borrower pursuant to Section 2.03.
 
(d) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement; provided
that (i) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (ii) in
the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.  The applicable Alternate Base Rate or
LIBO Rate for each Interest Period or day within an Interest Period, as the case
may
 

 
25

--------------------------------------------------------------------------------

 

be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
SECTION 2.08. Default Interest.  If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.07 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
(including the first day but excluding the last day) over a year of 365 or 366
days, as the case may be, when determined by reference to the Prime Rate and
over a year of 360 days at all other times) equal to the Alternate Base Rate
plus 2.00%.
 
SECTION 2.09. Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
reasonable means do not exist for ascertaining the LIBO Rate, or the
Administrative Agent shall have been informed by the Required Lenders (or, in
the case of a Eurodollar Competitive Loan, any Lender required to make such
Loan) that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to the Required Lenders (or such Lender)
of making or maintaining their or its Eurodollar Loan during such Interest
Period, the Administrative Agent shall, as soon as practicable thereafter, give
written or telecopy notice thereof to the Borrower and the Lenders.  In the
event of any such notice, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (a) any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.04 or 2.11 shall be deemed to be a request for an
ABR Borrowing and (b) any request by the Borrower for a Eurodollar Competitive
Borrowing pursuant to Section 2.03 shall be of no force and effect and shall be
denied by the Administrative Agent; provided that if the circumstances giving
rise to such notice do not affect all the Lenders, then the Borrower may make
requests for Eurodollar Competitive Borrowings to Lenders that are not affected
thereby.  Each determination by the Administrative Agent under this Section 2.09
shall be conclusive absent manifest error.
 
SECTION 2.10. Termination and Reduction of Commitments.  (a)  The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Closing Date. The Revolving Credit Commitments and the L/C Commitment shall
automatically terminate on the Maturity Date.
 
(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice (or telephone notice promptly confirmed by written or telecopy notice) to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments; provided, however, that (i)
each partial reduction of the Term Loan Commitments or the Revolving Credit
Commitments shall be in an integral
 

 
26

--------------------------------------------------------------------------------

 

multiple of $1,000,000 and in a minimum amount of $10,000,000 and (ii) the Total
Revolving Credit Commitment shall not be reduced to an amount that is less than
the sum of the Aggregate Revolving Credit Exposure and the aggregate outstanding
principal amount of the Competitive Loans at the time.
 
(c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments.  The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the  Facility Fees on the amount of the Revolving
Credit Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.
 
SECTION 2.11. Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent (a) not later than 11:00 a.m., New York City time, on the
day of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 11:00 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 11:00 a.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:
 
(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
 
(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
 
(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
 
(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
 
(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
 

 
27

--------------------------------------------------------------------------------

 



 
(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
 
(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and
 
(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan and, unless repaid, each Eurodollar Borrowing
shall be converted into an ABR Borrowing at the end of the Interest Period
applicable thereto.
 
Each notice pursuant to this Section 2.11 shall refer to this Agreement and
specify (i) the identity and amount of the Borrowing that the Borrower requests
be converted or continued, (ii) whether such Borrowing is to be converted to or
continued as a Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice
requests a conversion, the date of such conversion (which shall be a Business
Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto.  If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  The Administrative Agent
shall advise the Lenders of any notice given pursuant to this Section 2.11 and
of each Lender’s portion of any converted or continued Borrowing.  If the
Borrower shall not have given notice in accordance with this Section 2.11 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.11 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
into an ABR Borrowing.  The Borrower shall not have the right to continue or
convert the Interest Period with respect to any Competitive Borrowing pursuant
to this Section 2.11.
 
SECTION 2.12. Repayment of Term Borrowings.  (a)  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Term Loans (as adjusted from time to time pursuant to Sections 2.12(b) and 2.13)
equal to the amount set forth below for such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment:
 

 
28

--------------------------------------------------------------------------------

 



 
Repayment Date
 
Amount
 
March 31, 2008
  $ 6,250,000  
June 30, 2008
  $ 6,250,000  
September 30, 2008
  $ 6,250,000  
December 31, 2008
  $ 6,250,000  
March 31, 2009
  $ 12,500,000  
June 30, 2009
  $ 12,500,000  
September 30, 2009
  $ 12,500,000  
December 31, 2009
  $ 12,500,000  
March 31, 2010
  $ 12,500,000  
June 30, 2010
  $ 12,500,000  
September 30, 2010
  $ 12,500,000  
December 31, 2010
  $ 12,500,000  
March 31, 2011
  $ 18,750,000  
June 30, 2011
  $ 18,750,000  
September 30, 2011
  $ 18,750,000  
December 31, 2011
  $ 18,750,000  
March 31, 2012
  $ 18,750,000  
June 30, 2012
  $ 18,750,000  
September 30, 2012
  $ 18,750,000  
Maturity Date
  $ 243,750,000  



 
(b) In the event and on each occasion that the Term Loan Commitments shall be
reduced or shall expire or terminate other than as a result of the making of a
Term Loan, the installments payable on each Repayment Date shall be reduced pro
rata by an aggregate amount equal to the amount of such reduction, expiration or
termination.
 

 
29

--------------------------------------------------------------------------------

 



 
(c) To the extent not previously paid, all Term Loans shall be due and payable
on the Maturity Date together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.
 
(d) All repayments pursuant to this Section 2.12 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
 
SECTION 2.13. Optional Prepayment.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing (other than a Competitive
Borrowing), in whole or in part, upon at least three Business Days’ prior
written or telecopy notice (or telephone notice promptly confirmed by written or
telecopy notice) in the case of Eurodollar Loans, or written or telecopy notice
(or telephone notice promptly confirmed by written or telecopy notice) on the
day of prepayment in the case of ABR Loans, to the Administrative Agent before
11:00 a.m., New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000.  The Borrower shall not have the right to prepay any
Competitive Borrowing.
 
(b) Optional prepayments of Term Loans shall be applied pro rata against the
remaining scheduled installments of principal due in respect of the Term Loans
under Section 2.12.
 
(c) In the event of any termination of all the Revolving Credit Commitments, the
Borrower shall repay or prepay all its outstanding Revolving Credit Borrowings
on the date of such termination.  If as a result of any partial reduction of the
Revolving Credit Commitments the sum of the Aggregate Revolving Credit Exposure
and the aggregate outstanding principal amount of the Competitive Loans at the
time would exceed the Total Revolving Credit Commitment after giving effect
thereto, then the Borrower shall, on the date of such reduction, repay or prepay
Revolving Credit Borrowings in an amount sufficient to eliminate such excess.
 
(d) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein.  All prepayments under this
Section 2.13 shall be subject to Section 2.16 but otherwise without premium or
penalty.  All prepayments under this Section 2.13 (other than prepayment of an
ABR Revolving Loan that does not occur in connection with, or as a result of,
the reduction or termination of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
 
SECTION 2.14. Reserve Requirements; Change in
Circumstances.  (a)  Notwithstanding any other provision of this Agreement, if
any Change in Law shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or the Issuing Bank or shall impose
on such Lender or the Issuing Bank or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made
by
 

 
30

--------------------------------------------------------------------------------

 

such Lender or any Letter of Credit or participation therein, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan or Fixed Rate Loan or increase the cost to any
Lender or the Issuing Bank of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender or the
Issuing Bank to be material, then the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, upon demand such additional amount or amounts
as will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 15 days after its receipt of the
same.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances could
reasonably be expected to result in a claim for increased compensation by reason
of such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 120-day
period.  The protection of this Section shall be available to each Lender and
the Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change
 

 
31

--------------------------------------------------------------------------------

 

in Law that shall have occurred or been imposed.  Notwithstanding any other
provision of this Section, no Lender shall be entitled to demand compensation
hereunder in respect of any Competitive Loan if it shall have been aware of the
event or circumstance giving rise to such demand at the time it submitted the
Competitive Bid pursuant to which such Loan was made.
 
SECTION 2.15. Change in Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
 
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon such Lender shall not
submit a Competitive Bid in response to a request for a Eurodollar Competitive
Loan and any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as the case
may be), unless such declaration shall be subsequently withdrawn; and
 
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.


(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
 
SECTION 2.16. Break Funding.  The Borrower shall compensate each Lender for any
loss or expense that such Lender may sustain or incur as a consequence of (a)
such Lender receiving or being deemed to receive any amount on account of the
principal of any Fixed Rate Loan or Eurodollar Loan prior to the end of the
Interest Period in effect therefor, (b) the conversion of any Eurodollar Loan to
an ABR Loan, or the conversion of the Interest Period with respect to any
Eurodollar Loan, in each case other than on the last day of the Interest Period
in effect therefor or (c) the failure of the Borrower to borrow, convert,
 

 
32

--------------------------------------------------------------------------------

 

continue or prepay any Fixed Rate Loan or Eurodollar Loan made or to be made by
such Lender (including any Eurodollar Loan to be made pursuant to a conversion
or continuation under Section 2.11) after notice of such borrowing, conversion,
continuation or prepayment shall have been given by the Borrower hereunder (any
of the events referred to in this sentence being called a “Breakage Event”).  In
the case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Fixed Rate Loan or Eurodollar Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period.  A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount due within 15 days of the
receipt of any such certificate.
 
SECTION 2.17. Pro Rata Treatment.  Except as provided below in this Section 2.17
with respect to Competitive Borrowings and as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Facility Fees and the L/C
Participation Fees, each reduction of the Term Loan Commitments or the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans).  Each payment of
principal of and interest on any Competitive Borrowing shall be allocated pro
rata among the Lenders participating in such Borrowing in accordance with the
respective principal amounts of their outstanding Competitive Loans comprising
such Borrowing.  For purposes of determining the available Revolving Credit
Commitments of the Lenders at any time, each outstanding Competitive Borrowing
shall be deemed to have utilized the Revolving Credit Commitments of the Lenders
(including those Lenders which shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Revolving
Credit Commitments.  Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.
 
SECTION 2.18. Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and
 

 
33

--------------------------------------------------------------------------------

 

shall promptly pay to such other Lender the purchase price for, a participation
in the Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest.  The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.
 
SECTION 2.19. Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder not later than 12:00 (noon), New York City time, on the
date when due in immediately available dollars, without setoff, defense or
counterclaim.  Each such payment (other than Issuing Bank Fees, which shall be
paid directly to the Issuing Bank), shall be made to the Administrative Agent at
its offices at Eleven Madison Avenue, New York, NY 10010 or as otherwise
instructed by the Administrative Agent.
 
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.
 
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).
 

 
34

--------------------------------------------------------------------------------

 



 
SECTION 2.20. Taxes.  (a)  Any and all payments by the Borrower hereunder shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.20) the Administrative Agent or such Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes not paid pursuant to
Section 2.20(a)(iii) to the relevant Governmental Authority in accordance with
applicable law.  As of the Closing Date, each Foreign Lender intends to make
Loans hereunder out of an office located in the United States of America or out
of an office so that such Loans would not be subject to Other Taxes.
 
(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the Borrower shall not be obligated to make a
payment pursuant to this Section 2.20 in respect of penalties, interest and
other liabilities attributable to any Indemnified Taxes or Other Taxes, if (i)
such penalties, interest and other liabilities are attributable to the failure
of the Administrative Agent or such Lender, as the case may be, to pay amounts
paid to the Administrative Agent or such Lender by the Borrower (for Indemnified
Taxes or Other Taxes) to the appropriate taxing authority in a timely manner
after receipt of such payment from the Borrower or (ii) such penalties, interest
and other liabilities are attributable to the gross negligence or wilful
misconduct of the Administrative Agent or such Lender, as the case may
be.  After the Administrative Agent or a Lender learns of the imposition of
Indemnified Taxes or Other Taxes, such person will act in good faith to promptly
notify the Borrower of its obligations hereunder.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 

 
35

--------------------------------------------------------------------------------

 



 
(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.  Each Foreign Lender, before it signs and
delivers this Agreement if listed on the signature pages hereof and before it
becomes a Lender in the case of each other Foreign Lender, and from time to time
thereafter, before the date any such form expires or becomes obsolete or
invalid, shall provide the Borrower and the Administrative Agent with Internal
Revenue Service form W-8BEN or W-8ECI (or other appropriate or successor form
prescribed by the Internal Revenue Service) in duplicate, certifying that such
Foreign Lender is entitled to benefits under an income tax treaty to which the
United States of America is a party which exempts the Foreign Lender from U.S.
withholding tax on payments of interest for the account of such Foreign Lender
or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct by such Foreign Lender of a trade or
business in the United States of America and exempt from United States
withholding tax.
 
(f) If the Administrative Agent or a Lender determines that it has received a
refund or credit in respect of and specifically associated with any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower, or
with respect to which the Borrower has paid additional amounts, it shall
promptly notify the Borrower of such refund or credit and shall within 15 days
from the date of receipt of such refund or benefit of such credit pay over the
amount of such refund or benefit of such credit (including any interest paid or
credited by the relevant taxing authority or Governmental Authority with respect
to such refund or credit) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund of credit), net of
all out-of-pocket expenses of such person.  If the Administrative Agent or a
Lender shall become aware that it is entitled to receive a refund or credit in
respect of Indemnified Taxes or Other Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts, it shall promptly notify the Borrower of the availability of such
refund or credit and shall, within 15 days after receipt of a request for such
by the Borrower (whether as a result of notification that it has made of such to
the Borrower or otherwise), make a claim to such taxing authority or
Governmental Authority for such refund or credit and contest such Indemnified
Taxes, Other Taxes or liabilities if (i) such Lender or the Administrative Agent
determines, in its sole discretion, that it would not be materially
disadvantaged or prejudiced as a result of such contest (it being understood
that the mere existence of fees, charges, costs or expenses that the Borrower
has offered to and agreed to pay on behalf of a Lender or the Administrative
Agent shall not be deemed to be materially disadvantageous to such person) and
(ii) the Borrower furnishes, upon request of the Lender or the Administrative
Agent, an opinion of reputable tax counsel (such opinion and such counsel to be
acceptable to such Lender or the Administrative Agent) to the effect that such
Indemnified Taxes or Other Taxes were wrongfully or illegally imposed.
 

 
36

--------------------------------------------------------------------------------

 



 
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of this Agreement requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender or the Issuing Bank and the Administrative Agent,
require such Lender or the Issuing Bank to transfer and assign, without recourse
(in accordance with and subject to the restrictions contained in Section 9.04),
all of its interests, rights and obligations under this Agreement (or, in the
case of clause (iv) above, all of its interests, rights and obligations with
respect to the Class of Loans or Commitments that is the subject of the related
consent, amendment, waiver or other modification) to an Eligible Assignee that
shall assume such assigned obligations and, with respect to clause (iv) above,
shall consent to such requested amendment, waiver or other modification of this
Agreement (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank), which consent shall not unreasonably be
withheld, and (z) the Borrower or such Eligible Assignee shall have paid to the
affected Lender or the Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or L/C Disbursements of such Lender or the
Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or the Issuing Bank hereunder (including any amounts
under Section 2.14 and Section 2.16); provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.14 or
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or the Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or the Issuing Bank
pursuant to paragraph (b) below), or if such Lender or the Issuing Bank shall
waive its right to claim further compensation under Section 2.14 in respect of
such circumstances or event or shall withdraw its notice under Section 2.15 or
shall waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or the
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder.  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to
 

 
37

--------------------------------------------------------------------------------

 

effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).
 
(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount or
indemnity payment to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.20, then such Lender or the Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the Issuing Bank in connection with any such filing or assignment, delegation
and transfer.
 
SECTION 2.22. Letters of Credit.  (a)  General.  The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the Revolving Credit Commitments remain in effect.  This
Section 2.22 shall not be construed to impose an obligation upon the Issuing
Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension, the date
on which such Letter of Credit is to expire (which shall comply with
paragraph (c) below), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare such Letter of Credit.  A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension
(i) the L/C Exposure shall not exceed the L/C Commitment and (ii) the sum of the
Aggregate Revolving Credit Exposure and the aggregate principal amount of
outstanding Competitive Borrowings shall not exceed the Total Revolving Credit
Commitment.
 

 
38

--------------------------------------------------------------------------------

 



 
(c) Expiration Date.  Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date; provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Maturity Date) unless
the Issuing Bank notifies the beneficiary thereof at least 30 days (or such
longer period as may be specified in such Letter of Credit) prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
 
(d) Participations.  By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit (or, in the case of the Existing Letters of Credit, effective upon the
Closing Date).  In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the Borrower forthwith on the date due as provided in
Section 2.02(f).  Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 5:00 p.m., New
York City time, on the day on which the Borrower shall have received notice from
the Issuing Bank that payment of such draft will be made, or, if the Borrower
shall have received such notice later than 11:00 a.m., New York City time, on
any Business Day, not later than 12:00 noon, New York City time, on the
immediately following Business Day.
 
(f) Obligations Absolute.  The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
 
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;
 
(ii) any amendment or waiver of this Agreement;
 

 
39

--------------------------------------------------------------------------------

 



 
(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;
 
(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and
 
(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.22, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.
 
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under
 

 
40

--------------------------------------------------------------------------------

 

a Letter of Credit.  The Issuing Bank shall as promptly as possible give
telephonic notification, confirmed by telecopy, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.  The Administrative Agent shall promptly give each
Revolving Credit Lender notice thereof.
 
(h) Interim Interest.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.
 
(i) Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders.  Subject
to the next succeeding paragraph, upon the acceptance of any appointment as the
Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder.  At the time such removal or resignation shall
become effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.06(c)(ii).  The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Administrative Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date, provided, however that the obligation to deposit such
cash shall become effective
 

 
41

--------------------------------------------------------------------------------

 

immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (g) or (h) of Article
VII.  Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits in Permitted Investments,
which investments shall be made at the option and sole discretion of the
Administrative Agent, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Moneys
in such account shall (i) automatically be applied by the Administrative Agent
to reimburse the Issuing Bank for L/C Disbursements for which it has not been
reimbursed, (ii) be held for the satisfaction of the reimbursement obligations
of the Borrower for the L/C Exposure at such time and (iii) if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
 
(k) Additional Issuing Banks.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Bank and such Lender.
 
SECTION 2.23. Incremental Commitments.  (a)  The Borrower may, by written notice
to the Administrative Agent from time to time, request that the Total Revolving
Credit Commitment (and, in connection therewith, the L/C Commitment) be
increased by an amount not to exceed the Incremental Commitment Amount at such
time.  Such notice shall set forth the amount of the requested increase in the
Total Revolving Credit Commitment (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000 or equal to the remaining
Incremental Commitment Amount) and, if applicable, the L/C Commitment, and the
date on which such increase is requested to become effective (which shall be not
less than 10 Business Days nor more than 60 days after the date of such notice
and which, in any event, must be on or prior to the Maturity Date), and shall
offer each Revolving Credit Lender the opportunity to increase its Revolving
Credit Commitment by its Pro Rata Percentage of the proposed increased
amount.  Each Revolving Credit Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 days after the date of the
Administrative Agent’s notice, either agree to increase its Revolving Credit
Commitment by all or a portion of the offered amount (each Lender so agreeing
being an “Increasing Lender”) or decline to increase its Revolving Credit
Commitment (and any Lender that does not deliver such a
 

 
42

--------------------------------------------------------------------------------

 

notice within such period of 10 days shall be deemed to have declined to
increase its Revolving Credit Commitment) (each Lender so declining or being
deemed to have declined being a “Non-Increasing Lender”).  In the event that, on
the 10th day after the Administrative Agent shall have delivered such notice,
the Revolving Credit Lenders shall have agreed pursuant to the preceding
sentence to increase their Revolving Credit Commitments by an aggregate amount
less than the increase in the Total Revolving Credit Commitment requested by the
Borrower, the Borrower may arrange for one or more banks or other entities (any
such bank or other entity being called an “Augmenting Lender”), which may
include any Lender, to extend Revolving Credit Commitments or increase their
existing Revolving Credit Commitments in an aggregate amount equal to the
unsubscribed amount; provided that, notwithstanding the foregoing, (i) no person
shall become a Revolving Credit Lender and no Revolving Credit Lender’s
Revolving Credit Commitment shall increase pursuant to this Section 2.23 without
the prior written consent of the Administrative Agent and the Issuing Bank
(which shall not be unreasonably withheld) and (ii) the L/C Commitment of any
Issuing Bank shall not be increased pursuant to this Section 2.23 without the
prior written consent of such Issuing Bank.  The Borrower and each Augmenting
Lender shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence its Revolving Credit Commitment and/or its status
as a Revolving Credit Lender hereunder.  Any increase in the Revolving Credit
Commitment may be made in an amount which is less than the increase requested by
the Borrower if the Borrower is unable to arrange for, or chooses not to arrange
for, Augmenting Lenders.
 
(b) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any increase in the Total Revolving Credit Commitment pursuant
to this Section 2.23, the outstanding Revolving Loans (if any) are held by the
Revolving Credit Lenders in accordance with their new Pro Rata
Percentages.  This may be accomplished at the discretion of the Administrative
Agent (i) by requiring the outstanding Revolving Loans to be prepaid with the
proceeds of a new Revolving Credit Borrowing, (ii) by causing Non-Increasing
Lenders to assign portions of their outstanding Revolving Loans to Increasing
Lenders and Augmenting Lenders or (iii) by any combination of the
foregoing.  Any prepayment or assignment described in this paragraph (b) shall
be subject to Section 2.16, but otherwise without premium or penalty.
 
(c) Notwithstanding the foregoing, no increase in the Total Revolving Credit
Commitment shall become effective under this Section 2.23 unless, (i) on the
date of such increase, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, and (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Lenders) such customary closing documentation
as the Administrative Agent shall have reasonably requested.
 

 
43

--------------------------------------------------------------------------------

 



 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and each of the Lenders that:
 
SECTION 3.01. Organization; Powers.  The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.02. Authorization.  The execution, delivery and performance by  the
Borrower of this Agreement and the transactions contemplated hereby (including
the Borrowings hereunder) (collectively, the “Transactions”) (a) are within the
Borrower’s corporate powers and have been duly authorized by all requisite
corporate and, if required, stockholder action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, the effect of which could reasonably be expected to
result in a Material Adverse Effect, (ii) result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument, the
effect of which could reasonably be expected to result in a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary.
 
SECTION 3.03. Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of  the Borrower enforceable against  the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.04. Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for such as have
been made or obtained and are in full force and effect.
 
SECTION 3.05. Financial Statements.  The Borrower has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows (a) as of and for the fiscal year ended
December 31, 2006, audited by and accompanied by the opinion
of  PricewaterhouseCoopers LLP, independent public
 

 
44

--------------------------------------------------------------------------------

 

accountants, and (b) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2007, certified by its chief financial officer.  Such
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (b) above.
 
SECTION 3.06. No Material Adverse Change.  As of the Closing Date, since
December 31, 2006, there has been no material adverse change in the financial
condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole.
 
SECTION 3.07. Subsidiaries.  Schedule 3.07 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein.
 
SECTION 3.08. Litigation; Compliance with Laws.  (a)  There are not any actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority now pending or, to the knowledge of the Borrower, threatened against
or affecting the Borrower or any Subsidiary or any business, property or rights
of any such person (i) that involve this Agreement or the Transactions or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
 
(b) None of the Borrower or any of the Subsidiaries is in violation of any law,
rule or regulation, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.09. Federal Reserve Regulations.  (a)  The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.
 
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.
 
SECTION 3.10. Investment Company Act.  None of  the Borrower or any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.11. Use of Proceeds.  The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in the preamble to this Agreement.
 
SECTION 3.12. Tax Returns.  Each of the Borrower and the Subsidiaries has filed
or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it and all assessments received by it, except
(a) Taxes that are being contested in good faith by
 

 
45

--------------------------------------------------------------------------------

 

appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.13. No Material Misstatements.  None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement  contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein taken as a whole, in the
light of the circumstances under which they were made, not misleading; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.
 
SECTION 3.14. Employee Benefit Plans.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse
Effect.  The accumulated benefit obligations (as defined in Statement of
Financial Accounting Standards No. 87) under all Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the last annual valuation dates applicable thereto, exceed by more
than $75,000,000 the fair market value of the assets of all such Plans.
 
SECTION 3.15. Environmental Matters.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (b) is subject to any Environmental Liability, (c) has
received written notice of any claim with respect to any Environmental Liability
or (d) knows of any basis for any Environmental Liability of the Borrower or the
Subsidiaries.
 
SECTION 3.16. Senior Indebtedness.  The Loans and other obligations hereunder
constitute “Senior Indebtedness” under and as defined in the Subordinated Note
Documents.
 
ARTICLE IV
 
Conditions of Lending
 
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:
 
SECTION 4.01. All Credit Events.  On the date of each Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):
 

 
46

--------------------------------------------------------------------------------

 



 
(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or 2.04, as applicable (or such notice shall have been
deemed given in accordance with Section 2.04), or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.22(b).
 
(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date.
 
(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.
 
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
 
SECTION 4.02. First Credit Event.  On the Closing Date:
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of each of
(i) Bradford T. Smith, Chief  Legal Officer of the Borrower, substantially to
the effect set forth in Exhibit E-1, and (ii) Hogan & Hartson L.L.P., special
counsel for the Borrower, substantially to the effect set forth in Exhibit E-2,
(A) dated the Closing Date, (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to this Agreement and the Transactions as the Administrative Agent
shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions.
 
(c) The Administrative Agent shall have received (i) a copy of the certificate
of incorporation, including all amendments thereto, of the Borrower, certified
as of a recent date by the Secretary of State of the State of Delaware, and a
certificate as to the good standing of the Borrower as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of the Borrower dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of the Borrower as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
the Borrower authorizing the execution, delivery and performance of this
Agreement and the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are
 

 
47

--------------------------------------------------------------------------------

 

in full force and effect, (C) that the certificate of incorporation of the
Borrower has not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing this
Agreement or any other document delivered in connection herewith on behalf of
the Borrower; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents
relating to the Borrower, this Agreement or the Transactions as the Lenders, the
Issuing Bank or the Administrative Agent may reasonably request.
 
(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
 
(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
 
(f) All principal, interest, fees and other amounts outstanding or due under the
Existing Credit Agreement shall have been paid in full, the commitments
thereunder terminated, and the Administrative Agent shall have received
satisfactory evidence thereof.
 
(g) The credit facilities provided for by this Agreement shall be rated not
lower than BBB by S&P, and the Administrative Agent shall have received
satisfactory evidence thereof.
 
(h) The Lenders shall have received all documentation and other information
requested by them and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.
 
ARTICLE V
 
Affirmative Covenants
 
The Borrower covenants and agrees with each Lender that until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable hereunder shall have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of the
Subsidiaries to:
 
SECTION 5.01. Existence; Businesses and Properties.  (a)  Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04.
 

 
48

--------------------------------------------------------------------------------

 



 
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names, and
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, in each case except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.02. Insurance.  Maintain with responsible and reputable insurance
companies insurance, to such extent and against such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations.
 
SECTION 5.03. Obligations and Taxes.  Pay its Indebtedness and other
obligations, including Taxes, before the same shall become delinquent or in
default, except where (a)  the validity or amount thereof shall be contested in
good faith by appropriate proceedings and the Borrower shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.04. Financial Statements, Reports, etc.  In the case of the Borrower,
furnish to the Administrative Agent and each Lender:
 
(a) within 105 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows as
of the close of and for such fiscal year, together with comparative figures for
the immediately preceding fiscal year, all audited by PricewaterhouseCoopers LLP
or other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows as of the close of and for such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.07 and 6.08
and (iii) stating whether any change in GAAP or in the application thereof has
occurred
 

 
49

--------------------------------------------------------------------------------

 

since the date of the audited financial statements referred to in Section 3.05
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be;
 
(e) promptly after the receipt thereof by the Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto;
 
(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;
 
(g) promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
 
SECTION 5.05. Litigation and Other Notices.  In the case of the Borrower,
furnish to the Administrative Agent, the Issuing Bank and each Lender prompt
written notice of the following:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
 
(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
 
(c) any change in the rating by S&P of the Index Debt; and
 
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 5.06. Maintaining Records; Access to Properties and Inspections.  Keep
books of record and account in conformity with GAAP and all requirements of law
in relation to its business and activities.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect the financial records and the properties of the Borrower or any
Subsidiary at reasonable times and as often as reasonably
 

 
50

--------------------------------------------------------------------------------

 

requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of the Borrower or any Subsidiary
with the officers thereof and independent accountants therefor.
 
SECTION 5.07. Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in the preamble to
this Agreement.
 
ARTICLE VI
 
Negative Covenants
 
The Borrower covenants and agrees with each Lender that, until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable hereunder have been paid in full and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of the Subsidiaries to:
 
SECTION 6.01. Subsidiary Indebtedness.  With respect to the Subsidiaries, incur,
create, issue, assume or permit to exist any Indebtedness or preferred stock,
except:
 
(a) Indebtedness or preferred stock existing on the date hereof and having an
aggregate principal amount (or, in the case of preferred stock, an aggregate
liquidation preference) of less than $25,000,000 in the aggregate and, in the
case of any such Indebtedness, any extensions, renewals or replacements thereof
to the extent the principal amount of such Indebtedness is not increased, and
such Indebtedness, if subordinated to the Loans, remains so subordinated on
terms no less favorable to the Lenders, and the original obligors in respect of
such Indebtedness remain the only obligors thereon;
 
(b) Indebtedness created or existing hereunder;
 
(c) intercompany Indebtedness or preferred stock to the extent owing to or held
by the Borrower or another Subsidiary;
 
(d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 6.01(e) and then outstanding and all Indebtedness incurred pursuant to
Section  6.01(f) and then outstanding, shall not exceed at the time of
incurrence the greater of (x) $170,000,000 and (y) 5% of Consolidated Total
Assets;
 

 
51

--------------------------------------------------------------------------------

 



 
(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d) and then outstanding and Section 6.01(f) and then outstanding,
not to exceed at the time of incurrence the greater of (x) $170,000,000 and (y)
5% of Consolidated Total Assets;
 
(f) Indebtedness of any person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary, (ii) immediately before and after such person
becomes a Subsidiary, no Event of Default or Default shall have occurred and be
continuing and (iii) the aggregate principal amount of Indebtedness permitted by
this clause (f), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d) and then outstanding and all
Capital Lease Obligations incurred pursuant to Section 6.01(e) and then
outstanding, shall not exceed at the time of incurrence the greater of (x)
$170,000,000 and (y) 5% of Consolidated Total Assets;
 
(g) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
and
 
(h) additional Indebtedness (including attributable Indebtedness in respect of
sale-leaseback transactions) or preferred stock of the Subsidiaries to the
extent not otherwise permitted by the foregoing clauses of this Section 6.01 in
an aggregate principal amount (or, in the case of preferred stock, with an
aggregate liquidation preference), when combined (without duplication) with the
amount of obligations of the Borrower and its Subsidiaries secured by Liens
pursuant to Section 6.02(j) and then outstanding, not to exceed at the time of
incurrence the greater of (x) $170,000,000 and (y) 5% of Consolidated Total
Assets.
 
SECTION 6.02. Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
 
(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the date hereof and encumbering property or assets with a fair market value, and
securing obligations having an aggregate principal amount, in each case less
than $25,000,000 in the aggregate; provided that (x) such Liens shall secure
only those obligations which they secure on the date hereof and extensions,
renewals and replacements thereof permitted hereunder and (y) such Liens shall
not apply to any other property or assets of the Borrower or any of the
Subsidiaries;
 
(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or
 

 
52

--------------------------------------------------------------------------------

 

the date such person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof permitted hereunder;
 
(c) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 90 days or which are being contested in
compliance with Section 5.03;
 
(e) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
 
(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case  in the ordinary course of business;
 
(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;
 
(h) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness not prohibited by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition (or construction) and (iii) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary;
 
(i) Liens in respect of judgments that do not constitute an Event of Default;
and
 
(j) Liens not otherwise permitted by the foregoing clauses of this Section 6.02
securing obligations otherwise permitted by this Agreement in an aggregate
principal and face amount, when combined (without duplication) with the amount
of Indebtedness or preferred stock of Subsidiaries incurred pursuant to Section
6.01(h) and then outstanding, not to exceed at the time of incurrence the
greater of (x) $170,000,000 and (y) 5% of Consolidated Total Assets.
 
SECTION 6.03. Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless
 

 
53

--------------------------------------------------------------------------------

 

(a) the sale of such property is permitted by Section 6.04 and (b) any Capital
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, respectively.
 
SECTION 6.04. Mergers, Consolidations and Sales of Assets.  Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrower, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing, (a) any person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (b) any person, other than the
Borrower, may merge into or consolidate with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (c) any Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.
 
SECTION 6.05. Restricted Payments.  Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or otherwise)
to do so if, at the time thereof and immediately after giving effect thereto,
(a) any Default or Event of Default shall have occurred and be continuing or
(b) the Leverage Ratio on the date of such Restricted Payment would be greater
than 2.0 to 1.0; provided, however, that (i) any Subsidiary may declare and pay
dividends or make other distributions ratably to holders of Equity Interests in
it, (ii) the Borrower may declare and pay dividends or make other distributions
of its Equity Interests and (iii) so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Borrower
and the Subsidiaries may declare and make, directly or indirectly, additional
Restricted Payments to the extent not otherwise permitted by the foregoing
clauses of this Section 6.05 in an aggregate amount not to exceed $100,000,000.
 
SECTION 6.06. Business of Borrower and Subsidiaries.  Engage to any material
extent in any business or business activity other than businesses of the type
currently conducted by the Borrower and the Subsidiaries and business activities
reasonably related thereto.
 
SECTION 6.07. Interest Coverage Ratio.  Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, to be less than 5.0 to 1.0.
 
SECTION 6.08. Maximum Leverage Ratio.  Permit the Leverage Ratio on the last day
of any period of four consecutive fiscal quarters, in each case taken as one
accounting period, to be greater than 2.5 to 1.0.
 
SECTION 6.09. Hedging Agreements.  Enter into any Hedging Agreement other than
non-speculative Hedging Agreements entered into to hedge or mitigate risks to
which
 

 
54

--------------------------------------------------------------------------------

 

the Borrower or a Subsidiary is exposed in the ordinary course of the conduct of
its business or the management of its liabilities.
 
ARTICLE VII
 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
 
(a) any representation or warranty made or deemed made in or in connection with
this Agreement or the Borrowings or issuances of Letters of Credit hereunder, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to this Agreement, shall prove to have been false or misleading
in any material respect when so made, deemed made or furnished;
 
(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
 
(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under this Agreement, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;
 
(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to the Borrower), 5.05(a) or 5.07 or in
Article VI;
 
(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in this
Agreement (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
 
(f) (i) the Borrower or any Material Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
applicable grace period), or (ii) any other event or condition occurs (after
giving effect to any applicable grace period) that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
 

 
55

--------------------------------------------------------------------------------

 



 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or a Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
 
(i) one or more judgments for the payment of money in an amount in excess of
$50,000,000 individually or $75,000,000 in the aggregate shall be rendered
against the Borrower, any Material Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment; provided, however, that any
such judgment shall not be an Event of Default under this paragraph (i) if and
for so long as (i) the entire amount of such judgment in excess of $50,000,000
individually or $75,000,000 in the aggregate is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (ii) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of the amount of such judgment;
 
(j) one or more ERISA Events shall have occurred that results in liability of
the Borrower and its ERISA Affiliates exceeding $50,000,000 individually or
$75,000,000 in the aggregate; or
 
(k) there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event,
 

 
56

--------------------------------------------------------------------------------

 

the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder, shall become forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained hereinto the contrary notwithstanding; and in any event with respect
to the Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein to the contrary notwithstanding.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent its agent and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement, together with such actions
and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement that the
Administrative Agent is required to exercise in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.08), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other
 

 
57

--------------------------------------------------------------------------------

 

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or wilful misconduct.  The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person.  The Administrative Agent
may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of each Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank, that is acceptable to the Borrower (which shall not
unreasonably withhold its approval).  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its
 

 
58

--------------------------------------------------------------------------------

 

duties and obligations hereunder.  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After  the Administrative Agent’s resignation hereunder, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
Anything herein to the contrary notwithstanding, none of the Lead Arranger or
Bookrunner listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any other loan document, except in its
capacity, as applicable, as the Administrative Agent or a Lender.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01. Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(a) if to the Borrower, to it at 358 South Main Street, Burlington, NC
27215,  Attention of William B. Hayes  (Telecopy No. (336) 227-9410);
 
(b) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue, New
York, NY 10010, Attention of Agency Group Manager (Telecopy No.
(212) 325- 8304); and
 
(c) if to a Lender, to it at its address (or telecopy number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.


SECTION 9.02. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and the
Issuing Bank and shall survive the making
 

 
59

--------------------------------------------------------------------------------

 

by the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Bank, regardless of any investigation made by the Lenders or the Issuing Bank or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not been terminated.  The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent, any Lender or the Issuing Bank.
 
SECTION 9.03. Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
 
SECTION 9.04. Successors and Assigns.  (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Issuing Bank or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.
 
(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of the Administrative Agent (and, in the case of any assignment
of a Revolving Credit Commitment, the Issuing Bank) (which consent shall not be
unreasonably withheld or delayed); provided, however, that (i) except in the
case of an assignment from (A) a Revolving Credit Lender to a Revolving Credit
Lender or an Affiliate of a Revolving Credit Lender or (B) a Term Lender to a
Lender or an Affiliate of a Lender, (x) the Borrower must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed); provided, however, that the consent of the Borrower shall not be
required to any such assignment during the continuance of any Event of Default
described in paragraph (g) or (h) of Article VII, and (y) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (A)
in the case of Revolving Credit Commitments, $5,000,000 and (B) in the case of
Term Loan Commitments and Term Loans, $1,000,000 (or, in each case, if less, the
entire remaining amount of such Lender’s applicable Commitment or Loans),
(ii) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement in
respect of the Class of Loans or Commitments so assigned, (iii) the parties to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent
 

 
60

--------------------------------------------------------------------------------

 

(or, if previously agreed with the Administrative Agent, manually), and shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent) and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and applicable tax
forms.  Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid).  Notwithstanding the foregoing, any
Lender assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any such Loans so retained until such
Loans have been repaid in full in accordance with this Agreement.
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans, Revolving Loans and Competitive Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Borrower or any Subsidiary or the performance or observance by
the Borrower or any Subsidiary of any of its obligations under this Agreement or
any other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is an Eligible Assignee and is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are
 

 
61

--------------------------------------------------------------------------------

 

reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
 
(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of the Borrower, the Issuing Bank
and the Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register.  No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).
 
(f) Each Lender may without the consent of the Borrower, the Issuing Bank or the
Administrative Agent sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant and the
amount of its participation, to no greater extent than the Lender that sold the
participation to such participant) and (iv) the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans or
increasing or extending the Commitments).
 
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose
 

 
62

--------------------------------------------------------------------------------

 

to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure of information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee, assignee or participant shall agree (subject to customary exceptions)
to preserve the confidentiality of such confidential information on terms no
less restrictive than those applicable to the Lenders pursuant to Section 9.16.
 
(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
 
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
 
(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
 
(k) In the event that S&P, Moody’s or Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance
 

 
63

--------------------------------------------------------------------------------

 

Reports, if such insurance company is not rated by Insurance Watch Ratings
Service)) shall, after the date that any Lender becomes a Revolving Credit
Lender, downgrade the long-term certificate of deposit ratings of such Lender,
and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of
a Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)) (or, with respect to any Revolving
Credit Lender that is not rated by any such ratings service or provider, the
Issuing Bank shall have reasonably determined that there has occurred a material
adverse change in the financial condition of any such Lender, or a material
impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date that any such
Lender became a Revolving Credit Lender), then the Issuing Bank shall have the
right, but not the obligation, at its own expense, upon notice to such Lender
and the Administrative Agent, to replace (or to request the Borrower to use its
reasonable efforts to replace) such Lender with an Eligible Assignee (in
accordance with and subject to the restrictions contained in paragraph (b)
above), and such Lender hereby agrees to transfer and assign without recourse
(in accordance with and subject to the restrictions contained in paragraph (b)
above) all its interests, rights and obligations in respect of its Revolving
Credit Commitment to such Eligible Assignee; provided, however, that (i) no such
assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) the Issuing Bank or such Eligible Assignee, as
the case may be, shall pay to such Lender in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender’s account or owed to it hereunder.  Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
paragraph (k).
 
SECTION 9.05. Expenses; Indemnity.  (a)  The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Issuing Bank in connection with the syndication of the credit facilities
provided for herein and the preparation and administration of this Agreement or
in connection with any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent, and, in connection
with any such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel for the Administrative Agent or any Lender.
 
(b) The Borrower agrees to indemnify the Administrative Agent, each Lender, the
Issuing Bank and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, penalties and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee (other than Taxes, Other Taxes or
amounts that would be Other Taxes if imposed by the
 

 
64

--------------------------------------------------------------------------------

 

United States of America or any political subdivision thereof) arising out of,
in any way connected with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit, or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities, penalties or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment (a “Final Judgment”) to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or (y) arise from any legal
proceedings commenced against any Lender by any other Lender (other than legal
proceedings against the Administrative Agent or the Issuing Bank in its capacity
as such) or in which a Final Judgment is rendered in the Borrower’s favor
against such Indemnitee.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or (b)
of this Section, each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability, penalty or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent or
the Issuing Bank in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e) All amounts due under this Section 9.05 shall be payable not later than 15
days after written demand therefor.
 
SECTION 9.06. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 

 
65

--------------------------------------------------------------------------------

 



 
SECTION 9.07. Applicable Law.  THIS AGREEMENT  SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.08. Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, any Lender or the Issuing Bank in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
affected thereby, (ii) increase or extend the Commitment or decrease or extend
the date for payment of any Fees of any Lender without the prior written consent
of such Lender, (iii) amend or modify the pro rata requirements of Section 2.17,
the provisions of Section 9.04(j), the provisions of this Section 9.08 or the
definition of the term “Required Lenders”, without the prior written consent of
each Lender (iv) change the provisions of this Agreement in a manner that by its
terms treats Lenders holding Loans of one Class differently and adversely from
Lenders holding Loans of any other Class with respect to payments due without
the prior written consent of  Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class or (v)
modify the protections afforded to an SPC pursuant to the provisions of Section
9.04(i) without the written consent of such SPC; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank.
 

 
66

--------------------------------------------------------------------------------

 



 
SECTION 9.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.10. Entire Agreement.  This Agreement and the Fee Letter constitute
the entire contract between the parties relative to the subject matter
hereof.  Any other previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement.  Nothing in this
Agreement, expressed or implied, is intended to confer upon any person (other
than the parties hereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Bank and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
SECTION 9.11. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
SECTION 9.12. Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid
 

 
67

--------------------------------------------------------------------------------

 

provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
 
SECTION 9.13. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 
SECTION 9.14. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.15. Jurisdiction; Consent to Service of Process.  (a)  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.
 
(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.16. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors who need to know such Information in connection
with its role as Administrative Agent, Issuing Bank or Lender (as the case may
be) hereunder (it being understood that the persons
 

 
68

--------------------------------------------------------------------------------

 

to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority or quasi-regulatory authority
(such as the National Association of Insurance Commissioners) (provided that, to
the extent permitted by applicable law and practicable under the circumstances,
such person will first inform the Borrower of any such request), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process (provided that, to the extent permitted by applicable law, such
person will promptly notify the Borrower of such requirement as far in advance
of its disclosure as is practicable to enable the Borrower to seek a protective
order and, to the extent practicable, such person will cooperate with the
Borrower in seeking any such order), (d) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to the enforcement
of its rights hereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section 9.16, to (i) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any credit default swap or similar credit derivative transaction relating to
the obligations of the Borrower under this Agreement, (f) with the consent of
the Borrower or (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 9.16.  For the purposes of
this Section, “Information” shall mean all information received from the
Borrower and related to the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure by the
Borrower.  Each of the Administrative Agent, the Issuing Bank and the Lenders
agrees that, except as expressly provided in this Section 9.16, it will use
Information only in connection with its role as Administrative Agent, Issuing
Bank or Lender (as the case may be) hereunder.
 
SECTION 9.17. Termination of Existing Credit Agreement.  The Borrower and each
of the Lenders that is also a Lender (as defined in the Existing Credit
Agreement) party to the Existing Credit Agreement agree that the Commitments (as
defined in such Existing Credit Agreement) shall be terminated in their entirety
on the Closing Date in accordance with the terms thereof, subject only to this
Section 9.17.  Each of such Lenders waives (a) any requirement of notice of such
termination pursuant to the Existing Credit Agreement and (b) any claim to any
facility fees under the Existing Credit Agreement for any day on or after the
Closing Date.  The Borrower (i) represents and warrants that (x) after giving
effect to the preceding sentences of this Section 9.17, the commitments under
the Existing Credit Agreement will be terminated effective not later than the
Closing Date and (y) no loans will be, as of the Closing Date, outstanding under
the Existing Credit Agreement and (ii) covenants that all accrued and unpaid
facility fees and other amounts due and payable under the Existing Credit
Agreement shall have been paid on or prior to the Closing Date.
 
SECTION 9.18. USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.
 

 
69

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
LABORATORY CORPORATION OF
AMERICA HOLDINGS,
       
by:
     
Name:
   
Title:






 
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, individually and as
Administrative Agent and Lender,
       
by:
     
Name:
   
Title:




 
by:
     
Name:
   
Title:









 


 
70

--------------------------------------------------------------------------------

 





 
SIGNATURE PAGE TO LABORATORY
CORPORATION OF AMERICA HOLDINGS
CREDIT AGREEMENT DATED AS OF THE DATE
AND YEAR FIRST WRITTEN ABOVE






 
NAME OF LENDER:
       
by
   
 
Name:
   
Title:



 
71

--------------------------------------------------------------------------------

 





 
SIGNATURE PAGE TO LABORATORY
CORPORATION OF AMERICA HOLDINGS
CREDIT AGREEMENT DATED AS OF THE DATE
AND YEAR FIRST WRITTEN ABOVE






 
NAME OF LENDER:
       
by
   
 
Name:
 
 
Title:
       
by
   
 
Name:
 
 
Title:



 
72

--------------------------------------------------------------------------------

 



SCHEDULE 1.01(A) - EXISTING LETTERS OF CREDIT
 
Laboratory Corporation of America Holdings
Outstanding Balance of Standby Letters of Credit


US Dollar-Denominated Letters of Credit


Issuing Bank
 
Balance as of
January 13, 2005
 
Letter of Credit Number
Expiration Date1
Credit Suisse
  $ 900,000.00  
TS-07001592
November 1, 2008
Credit Suisse
  $ 51,796,413.00  
TS-07001661
March 1, 2008
Credit Suisse
  $ 114,000.00  
TS-10029887
October 31, 2008
Credit Suisse
  $ 40,000.00  
TS-07002047
December 31, 2007
Credit Suisse
  $ 6,883,805.69  
TS-07002058
January 18, 2008
Credit Suisse
  $ 11,740.00  
TS-07002115
July 15, 2008
Credit Suisse
  $ 6,000.00  
TS-07003673
August 16, 2008
Credit Suisse
  $ 50,000,000.00  
TS-07003710
April 30, 2008
             
Total:
  $ 109,751,958.69      



Canadian Dollar-Denominated Letters of Credit


Issuing Bank
 
Balance as of
January 13, 2005
 
Letter of Credit Number
Expiration Date
Credit Suisse
  C$ 703,335.00  
TS-07002150
November 1, 2008
             
Total:
  C$ 703,335.00      



 



--------------------------------------------------------------------------------

 
1 Upon its specified expiry date, each Letter of Credit (whether US dollar
denominated or Canadian dollar denominated) will be renewed automatically unless
cancelled by the borrower.


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.01 – LENDERS AND COMMITMENTS
 


Lender
Revolving Credit
Commitment
Term Loan Commitment
Bank Name and Address:
Credit Suisse, Cayman Islands Branch
11 Madison Avenue
New York, NY 10010
Credit Contact:  David Dodd
Telephone:(212) 325-5541
Fax:(212) 325-8321
Email:david.dodd@credit-suisse.com
$30,000,000.00
 
$32,000,000.00
Bank Name and Address:
Lehman Commercial Paper Inc.
745 Seventh Avenue, 5th Floor
New York, NY  10019
Credit Contact:  Janine Shugan
Telephone:(212) 526-8625
Fax:(917) 522-0139
Email:                   jshugan@lehman
$28,000,000.00
$30,000,000.00
Bank Name and Address:
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901
 
Credit Contact:  Heidi Benalcazar
Telephone:(203) 719-3158
Fax:(203) 719-3888
Email:heidi.benalcazar@ubs.com
$28,000,000.00
$30,000,000.00
Bank Name and Address:
Wachovia Bank, National Association
301 South Tryon Street
Charlotte, NC 28288
Credit Contact: Scott Santa Cruz
Telephone:(704) 383-1988
Fax:(383-7611
Email:                   scott.santacruz@wachovia.com
$28,000,000.00
$30,000,000.00
Bank Name and Address:
Bank of America, N.A.
100 North Tryon Street
Charlotte, NC 28202
 
Credit Contact:  Zubin Shroff
Telephone:(704) 387-1340
Fax:(704) 388-6002
Email:   Zubin.R.Shroff@BankofAmerica.com
$28,000,000.00
$30,000,000.00
Bank Name and Address:
SunTrust Bank
201 4th Avenue North
Nashville, TN 37219
 
Credit Contact: Bill Priester
Telephone:(615) 748-5969
Fax:(615) 748-5269
Email:bill.priester@suntrust.com
$28,000,000.00
$30,000,000.00
Bank Name and Address:
Bank of Tokyo-Mitsubishi UFJ, Ltd., NY Branch
1251 Avenue of the Americas
New York, NY  10020-1104
Credit Contact: Jose Carlos
Telephone:(212) 782-4223
Fax:(212) 782-6440
Email:                   jcarlos@us.mufg.jp
$24,000,000.00
$26,000,000.00
Bank Name and Address:
Commerzbank AG, New York and Grand Cayman Branches
1230 Peachtree Street, Suite 3500
Atlanta, GA  30309
Credit Contact: Nivedita Persaud
Telephone:(404) 888-6518
Fax:(404) 888-6539
Email:                   npersaud@cbkna.com
$24,000,000.00
$26,000,000.00
Bank Name and Address:
U.S. Bank National Association
150 4th Ave North, 3rd Floor
Nashville, TN 37219
Credit Contact: Thomas A. Heckman
Telephone:(615) 251-9214
Fax:(615) 251-0729
Email:                   thomas.heckman@usbank.com
$24,000,000.00
$26,000,000.00
Bank Name and Address:
The Govenor and Company of the Bank of Ireland
B2, Head Office
Lower Baggot Street
Dublin 2, Ireland
Credit Contact: Elaine Crowley
Telephone:+ 353 1 604 4712
Fax:+ 353 1 604 4798
Email:                   elaine.crowley@boimail.com
$20,500,000.00
$20,500,000.00
Bank Name and Address:
Citibank, NA
388 Greenwich Street, 21st Floor
New York, NY  10013
Credit Contact: Allen Fisher
Telephone:(212) 816-5254
Fax:(646) 291-1623
Email:                   allen.fisher@citi.com
$20,500,000.00
$20,500,000.00
Bank Name and Address:
Fifth Third Bank
5050 Kingsley Drive
Mail Drop: 1MOC2B
Cincinnati, OH 45263
Credit Contact: Tania Baker
Telephone:(513) 358-1060
Fax:(513) 358-3439
Email:                   Tania.Baker@53.com
$20,500,000.00
$20,500,000.00
Bank Name and Address:
KeyBank Association N.A.
127 Public Square
Cleveland, OH 44114
Credit Contact:  Sukanya Raj
Telephone:(216) 689-7669
Fax:(216) 689-8329
Email:                   sukanya_raj@keybank.com
$20,500,000.00
$20,500,000.00
Bank Name and Address:
Union Bank of California, N.A.
445 South Figueroa Street, 16th Floor
Los Angeles, CA 90071
Credit Contact: Michael Tschida
Telephone:(213) 236-5273
Fax:(213) 236-7636
Email:                   michael.tschida@uboc.com
$20,500,000.00
$20,500,000.00
Bank Name and Address:
United Overseas Bank Limited, New York Agency
592 Fifth Avenue, 10th Floor
New York, NY  10036
Credit Contact:  Daniel Chang
Telephone:(212) 382-0088  Ext. 20
Fax:(212) 382-1881
Email:                   Daniel.ChangKC@uobgroup.com
$20,500,000.00
$20,500,000.00
Bank Name and Address:
Bank of China, New York Branch
410 Madison Avenue
New York, NY  10017
Credit Contact:  David Hoang
Telephone:(212) 9353101  Ext. 229
Fax:(212) 308-4993
Email:                   dhoang@bocusa.com
$17,000,000.00
$17,000,000.00
Bank Name and Address:
Branch Banking and Trust Company
201 West Market Street
Greensboro, NC  27401
Credit Contact:  Kenton H. Stamey
Telephone:(336) 433-4067
Fax:(336) 433-4099
Email:                   KSTAMEY@bbandt.com
$14,500,000.00
$14,500,000.00
Bank Name and Address:
Chang Hwa Commercial Bank
685 Third Avenue, 29th Floor
New York, NY 10017
Credit Contact:  Nelson Chou
Telephone:(212) 651-9770
Fax:(212) 651-9785
Email:                   Nelson.Chou@chbnyc.com
$11,500,000.00
$11,500,000.00
Bank Name and Address:
Comerica Bank
U.S. Banking/East
500 Woodward Avenue, 9th Floor, MC 3279
Detroit, MI  48275-3279
Credit Contact:  Richard Hampson
Telephone:(313) 222-3463
Fax:(313) 222-3330
Email:                   rchampson@comerica.com
$11,500,000.00
$11,500,000.00
Bank Name and Address:
William Street Commitment Corporation
1 New York Plaza, 48th Floor
New York, NY 10004
Credit Contact:  Pedro Ramirez
Telephone:(917) 343-8319
Fax:(212) 428-1243
Email:                   Pedro.Ramirez@gs.com
$11,500,000.00
$11,500,000.00
Bank Name and Address:
Mizuho Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY 10020
 
Credit Contact: Vadim Mulodzhanov
Telephone:(212) 282-3559
Fax:(212) 282-4488
Email:vadim.mulodzhanov@mizuhocbus.com
$11,500,000.00
$11,500,000.00
Bank Name and Address:
First Horizon Corporate Financial Services
301 North Main Street, Suite 2010
Winston-Salem, NC  27101
Credit Contact:  Stewart Holmes
Telephone:(336) 725-3147
Fax:(336) 703-9784
Email:        sdholmes@ftb.com
$18,000,000
$0.00
Bank Name and Address:
Bank of Taiwan
100 Wall Street, 11th Floor
New York, NY  10005
Credit Contact:  Joanna Yu
Telephone:(212) 968-8128  Ext. 31
Fax:(212) 968-8370
Email:        botnyloan@botnya.com
$9,500,000.00
$9,500,000.00
Bank Name and Address:
First Commercial Bank, New York Agency
750 Third Avenue, 34th Floor
New York, NY 10017
Credit Contact:  Jerry Fu
Telephone:(212) 880-9382
Fax:(212) 599-6133
Email:        fcbloan@aol.com
$7,000,000.00
$7,000,000.00
Bank Name and Address:
Mega International Commercial Bank Co., Ltd. New York Branch
65 Liberty Street
New York, NY 10005
Credit Contact:  Ifen Lee
Telephone:(212) 815-9107
Fax:(212) 766-5006
Email:        ifenlee_megaicbc@att.net
$7,000,000.00
$7,000,000.00
Bank Name and Address:
E.Sun Commercial Bank, Ltd., Los Angeles Branch
17700 Castleton Street, Suite 500
City of Industry, CA 91748
Credit Contact:  Edward Chen
Telephone:(626) 810-2400  Ext. 224
Fax:(626) 839-5531
Email:        edward_1011@hotmail.com
$7,000,000.00
$7,000,000.00
Bank Name and Address:
Bank of Communications Co., Ltd., New York Branch
55 Broadway, 31st Floor
New York, NY 10006
Credit Contact:  Han Li
Telephone:(212) 376-8030
Fax:(212) 376-8089
Email:        hanli@bocomny.com
$4,500,000.00
$4,500,000.00
Bank Name and Address:
Taipei Fubon Commercial Bank Co., Ltd.
700 South Flower Street, Suite 3300
Los Angeles, CA 90017
Credit Contact:  Melina Chang
Telephone:(213) 225-8882
Fax:(213) 236-9155
Email:        melinachang@tpfbbkla.com
$4,500,000.00
$4,500,000.00
Total Commitments:
$500,000,000.00
$500,000,000.00





 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.07 – SUBSIDIARIES*




Owned Directly by Laboratory Corporation of America Holdings


Name
Jurisdiction of Organization
Esoterix bvba
Belgium
Esoterix, Inc.
Delaware
Lab Delivery Service of New York City, Inc.
New York
Laboratory Corporation of America
Delaware
Viro-Med Laboratories, Inc.
Minnesota
National Genetics Institute
California
LabCorp Limited
United Kingdom
Path Lab Holdings, Inc.
Delaware
Center for Genetic Services, Inc.
Texas
Clipper Holdings, Inc.
Delaware
DIANON Systems, Inc.
Delaware
Clinical Laboratories, Inc.
Pennsylvania
New Molecular Diagnostics Ventures LLC
Delaware
Persys Technologies, Inc.
Virginia
U.S. Pathology Labs, Inc.
Delaware
Diagnostic Services, Inc.
Florida
Litholink Corporation
Delaware
New Imaging Diagnostics1
Delaware
Protedyne Corporation
Delaware
HHLA Lab-In-An-Envelope LLC
Delaware
Home Healthcare Laboratory of American LLC
Delaware
PA Labs, Inc.
Delaware
New Molecular Diagnostic Ventures, LLC2
Delaware





Owned Directly by Laboratory Corporation of America


Name
Jurisdiction of Organization
Dynacare Laboratories, Inc.
Delaware

 

 
* All Subsidiaries are 100% owned by Laboratory Corporation of America Holdings
or Subsidiaries of Laboratory Corporation of America Holdings, unless otherwise
noted.  Excludes legal entities with inactive business operations.
 
1 Laboratory Corporation of America Holdings owns 50% of New Imaging
Diagnostics.
 
2 Laboratory Corporation of America Holdings owns 90% of New Molecular
Diagnostic Ventures, LLC



 
 

--------------------------------------------------------------------------------

 


Owned Directly by Path Lab Holdings, Inc.


Name
Jurisdiction of Organization
Path Lab, Inc. d/b/a LabCorp
New Hampshire





Owned Directly by Protedyne Corporation


Name
Jurisdiction of Organization
Protedyne Ltd.
Delaware
Protedyne Europe
Delaware





Owned Directly by Clipper Holdings, Inc.


Name
Jurisdiction of Organization
3065619 Nova Scotia Company
Nova Scotia





Owned Directly by 3065619 Nova Scotia Company


Name
Jurisdiction of Organization
Dynacare Company
Nova Scotia





Owned by Dynacare Company


Name
Jurisdiction of Organization
ExecMed Health Services Inc.
Ontario
896988 Ontario Inc.
Ontario
Dynacare Realty Inc.
Ontario
Dynacare Laboratories Limited Partnership3
Ontario
Dynacare G.P. Inc.
Ontario 
Dynacare Holdco LLC
Delaware 





Owned by Dynacare Realty Inc.


Name
Jurisdiction of Organization
Glen Ames LLP4
Ontario

 
3 Dynacare Company owns 99.9% of Dynacare Laboratories Limited
Partnership.  Dynacare GP Inc. owns the remaining 0.1% interest.
 
4 Dynacare Realty Inc. owns 50% of Glen Ames LLP.
 
 
 
 

--------------------------------------------------------------------------------

 

 
Owned By Dynacare Laboratories Limited Partnership


Name
Jurisdiction of Organization
Dynacare-Gamma Medical Laboratories5
Ontario
Dynacare Kasper Medical Laboratories6
Alberta



Owned Directly by Dynacare-Gamma Medical Laboratories


Name
Jurisdiction of Organization
Dynacare Gamma Institutional Laboratory Services
Ontario
Ultra-Med Developments Inc.
Ontario
Gamma Dynacare Leasing Corp.
Ontario
Dynacare X-Ray Services Limited
Ontario
RD Belenger & Associates Ltd.
Ontario
2089729 Ontario Inc.
Ontario
3901858 Canada Inc.
Ontario
GDML LeaseCo Inc.
Ontario
LDS Diagnostic Laboratories, Inc.
Ontario





Owned Directly by Dynacare Kasper Medical Laboratories


Name
Jurisdiction of Organization
Dynacare Kasper Medical Sales Inc.
 
Dynacare Kasper Medical Laboratories
 
    (Northern Alberta) Inc.
 
Dynacare Kasper Medical Laboratories Inc.
 





Owned by Dynacare Laboratories Inc.



Name Jurisdiction of Organization
Dynacare Northwest Inc.
Washington
Clinical Laboratories Cheyenne
Wyoming
Dynacare Southwest Laboratories, Inc.
Delaware
HHD Genpar, Inc.
Texas
United/Dynacare LLC7
Wisconsin
DL/UHS Inc.8
Delaware

 
5 Laboratory Corporation of America Holdings owns a 72.99% interest in
Dynacare-Gamma Medical Laboratories.
 
6 Dynacare Laboratories Limited Partnership owns a 43.37% interest, Dr. T.A.
Kasper owns a 42.13% interest and Stirrat Laboratories owns the remaining 14.5%
interest in Dynacare Kasper Medical Laboratories.
 
7 Dynacare Laboratories Inc. owns 50% of United/Dynacare LLC
 
8 Dynacare Laboratories Inc. owns 50% of DL/UHS Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
Owned by Esoterix, Inc.


Name
Jurisdiction of Organization
Esoterix BV
Delaware





Owned by U.S. Pathology Labs, Inc.


Name
Jurisdiction of Organization
Accupath Diagnostic Laboratories, Inc.
Delaware
US Labs Fountain Valley, Inc.
Delaware
US Labs, Inc.
Delaware





Owned by Dianon Systems, Inc.


Name
Jurisdiction of Organization
Decision Diagnostics L.L.C.
Delaware
Medical Account Services, Inc.
Delaware





Ownership Interests by Dynacare U.S. Subsidiaries


Name
Jurisdiction of Organization
HH/DL, LP9
Texas
SW/DL LP10
Delaware
UHS/DL L.P.11
Delaware








--------------------------------------------------------------------------------

  
9 Dynacare Laboratories, Inc. owns a 49.5% interest, Dynacare Southwest
Laboratories, Inc. owns a 49.5% interest and HHD Genpar, Inc. owns the remaining
1% interest in HH/DL, LP.
 
10 HH/DL, LP owns a 99% interest in SW/DL LP and HHD Genpar, Inc. owns the
remaining 1% interest.
 
11 Dynacare Laboratories Inc. owns 94.7% of UHS/DL L.P. and DL/UHS Inc. owns the
remaining 0.4% interest.



 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


[FORM OF]
 
ADMINISTRATIVE QUESTIONNAIRE
 
LABORATORY CORPORATION OF AMERICA HOLDINGS


 
Agent Information
Agent Closing Contact
Credit Suisse
Fay Rollins
Eleven Madison Avenue
Tel:  212-325-9041
New York, NY  10010
Fax:  212-743-1422
 
E-Mail:  fay.rollins@credit-suisse.com

 
Agent Wire Instructions
Bank of New York
ABA 021000018
Account Name:  CSFB Agency Cayman Account
Account Number:  8900492627
 
It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.



Legal Name of Lender to appear in Documentation:
 
Signature Block
Information:                                                                                                                                          
$Signing Credit Agreement£ Yes£ No
$Coming in via Assignment£ Yes£ No



Type of Lender:
 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)


Lender Parent:
 
Lender Domestic Address
 
Lender Eurodollar Address
                       

 
 
 
 

--------------------------------------------------------------------------------

 
Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.




 
Primary Credit Contact
 
Secondary Credit Contact
Name:
     
Company:
     
Title:
     
Address:
             
Telephone:
     
Facsimile:
     
E-Mail Address:
     




 
Primary Operations Contact
 
Secondary Operations Contact
Name:
     
Company:
     
Title:
     
Address:
     



Lender’s Domestic Wire Instructions



Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Tax Documents



NON-U.S. LENDER INSTITUTIONS:
 
I. Corporations:
 
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:  a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
 
A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.
 
II. Flow-Through Entities:
 
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
 
Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.
 
U.S. LENDER INSTITUTIONS:
 
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.
 
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


[FORM OF]
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Credit Agreement dated as of October 26, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LABORATORY CORPORATION OF AMERICA HOLDINGS (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Credit Suisse,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.  Terms defined in the Credit Agreement are used herein with the same
meanings.
 
1.  The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth below (but not prior to
the registration of the information contained herein in the Register pursuant to
Section 9.04(e) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement, including, without limitation, the amounts and percentages set forth
below of (i) the Commitments of the Assignor on the Effective Date, (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date and
(iii) participations in Letters of Credit which are outstanding on the Effective
Date.  Each of the Assignor and the Assignee hereby makes and agrees to be bound
by all the representations, warranties and agreements set forth in
Section 9.04(c) of the Credit Agreement, a copy of which has been received by
each such party.  From and after the Effective Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests assigned by this Assignment and Acceptance, have the
rights and obligations of a Lender thereunder and (ii) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
2.  This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, any forms referred to in Section 2.19(e)
of the Credit Agreement, duly completed and executed by such Assignee, (ii) if
the Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire and (iii) if this Assignment and Acceptance is
being manually executed and delivered, a processing and recordation fee of
$3,500.
 
3.  This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
Date of Assignment:
 
Legal Name of Assignor (“Assignor”):
 
Legal Name of Assignee (“Assignee”):
 
Effective Date of Assignment (“Effective Date”):
 
Facility/Commitment
Principal Amount Assigned1 and Identifying information as to individual
Competitive Loans
Percentage Assigned of Commitment1 (set forth, to at least 8 decimals, as a
percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)
[Revolving Credit]
$
%
[Competitive Loans]
$
%
[Term Loans]
$
%





[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

 
1 Amount of Commitments and/or Loans assigned is governed by Section 9.04(b)(i)
of the Credit Agreement.


 
 
 

--------------------------------------------------------------------------------

 




The terms set forth above are
 
hereby agreed to:
Accepted2:



_________________, as Assignor
 
 
 
by:__________________________
     Name:
     Title:
 
 
CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as
Administrative Agent
 
by:__________________________
     Name:
     Title:
_________________, as Assignee
 
by:__________________________
     Name:
     Title:
 
by:__________________________
     Name:
     Title:
 
LABORATORY CORPORATION
OF AMERICA HOLDINGS
 
by:__________________________
     Name:
     Title:
[Issuing Bank]
 
by:__________________________
     Name:
     Title:
   




--------------------------------------------------------------------------------

 
2 To the extent required under the Credit Agreement.


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


[FORM OF]
 
 BORROWING REQUEST
 
Credit Suisse, as Administrative Agent
Eleven Madison Avenue
New York, New York  10010
 
ATTN: Agency Group
 
[DATE]1
 
Ladies and Gentlemen:
 
The undersigned, LABORATORY CORPORATION OF AMERICA HOLDINGS, a Delaware
corporation (the “Borrower”), refers to the Credit Agreement dated as of October
26, 2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
 
The Borrower hereby gives you notice pursuant to Section 2.04 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:
 
(A)
Type of Borrowing:2
______________________
     
(B)
Date of Borrowing:3
______________________
     
(C)
Account Number and Location:
______________________
     
(D)
Principal Amount of Borrowing:
______________________
     
(E)
Interest Period:4
______________________




--------------------------------------------------------------------------------

 
 
1
Must be notified irrevocably by telephone  (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon (New York City time), three Business Days
before a proposed Borrowing, and (b) in the case of an ABR Borrowing, not later
than 12:00 noon (New York City time), one Business Day before a proposed
Borrowing, in each case to be promptly confirmed by hand delivery or fax.

 
 
2 Specify whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing.
 
3 Date of Borrowing must be a Business Day.
 
4 If such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.


 
 
 

--------------------------------------------------------------------------------

 


The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in Article IV of the
Credit Agreement have been satisfied.
 

 
LABORATORY CORPORATION OF AMERICA HOLDINGS,
       
by
             
Name:
Title:





 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-1


[FORM OF]
 
COMPETITIVE BID REQUEST
 
Credit Suisse, as Administrative Agent for
the Lenders referred to below,
Eleven Madison Avenue
New York, NY 10010
 [Date]
Attention:  [        ]
 
Ladies and Gentlemen:
 
The undersigned, LABORATORY CORPORATION OF AMERICA HOLDINGS (the “Borrower”),
refers to the Credit Agreement dated as of October 26, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and Credit Suisse, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The Borrower hereby gives you notice pursuant to
Section 2.03(a) of the Credit Agreement that it requests a Competitive Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Competitive Borrowing is requested to be made:
 
(A)
Date of Competitive Borrowing
   
(which is a Business Day)
____________________
     
(B)
Principal Amount of
   
Competitive Borrowing 1/
____________________
     
(C)
Interest rate basis 2/
____________________

 
              
1/ Not less than $10,000,000 (and in integral multiples of $1,000,000), but in
any event not exceeding the Total Commitment then available.
 
2/ Eurodollar Competitive Loan or Fixed Rate Loan.


 
 
 

--------------------------------------------------------------------------------

 




(D)
Interest Period and the last
   
day thereof 3/
____________________
   
(E)
Funds are requested to be disbursed to the Borrower’s account with
[             ]
 
(Account No.                      ).
 

 
The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that on the date of any related Borrowing, the conditions to lending
specified in Sections 4.01(b) and 4.01(c) of the Credit Agreement shall have
been satisfied.
 

 
Very truly yours,
 
LABORATORY CORPORATION OF
AMERICA HOLDINGS,
     
by: _____________________________
 
      Name:
 
      Title:

 
                       
3/ Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-2


[FORM OF]
 
NOTICE OF COMPETITIVE BID REQUEST
 
[Name of Lender]
[Address]
 [Date]
Attention:
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of October 26, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LABORATORY CORPORATION OF AMERICA HOLDINGS (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”) and Credit Suisse,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
made a Competitive Bid Request on            , 200  , pursuant to
Section 2.03(a) of the Credit Agreement, and in that connection you are invited
to submit a Competitive Bid by [Date]/[Time]. 1/ Your Competitive Bid must
comply with Section 2.03(b) of the Credit Agreement and the terms set forth
below on which the Competitive Bid Request was made:
 
(A)
Date of Competitive Borrowing
____________________
     
(B)
Principal amount of
   
Competitive Borrowing
____________________
     
(C)
Interest rate basis
____________________
     
(D)
Interest Period and the last
   
day thereof
____________________





              
1/ The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurodollar Competitive Loans, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (ii) in
the case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on
the Business Day of a proposed Competitive Borrowing.


 
 
 

--------------------------------------------------------------------------------

 




 

 
Very truly yours,
     
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent,
     
by: _______________________________
 
      Name:
 
      Title:
     
by: _______________________________
 
      Name:
 
      Title:





 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-3


[FORM OF]
 
COMPETITIVE BID
 
Credit Suisse, as Administrative Agent for
the Lenders referred to below,
Eleven Madison Avenue
New York, NY 10010
 [Date]
Attention:  [        ]
 
Ladies and Gentlemen:
 
The undersigned, [Name of Lender], refers to the Credit Agreement dated as of
October 26, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among LABORATORY CORPORATION OF AMERICA HOLDINGS
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”)
and Credit Suisse, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The undersigned hereby makes a Competitive Bid pursuant to
Section 2.03(b) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on         , 200  , and in that connection sets
forth below the terms on which such Competitive Bid is made:
 
(A)
Principal Amount 1/
____________________
     
(B)
Competitive Bid Rate 2/
____________________
     
(C)
Interest Period and last
   
day thereof
____________________

 
              
1/ In dollars not less than $5,000,000 or greater than the requested Competitive
Borrowing and in integral multiples of $1,000,000.  Multiple bids will be
accepted by the Administrative Agent.
 
2/ I.e., LIBO Rate + or -     %, in the case of Eurodollar Competitive Loans
or      %, in the case of Fixed Rate Loans.


 
 
 

--------------------------------------------------------------------------------

 


The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.
 

 
Very truly yours,
     
[Name of Lender]
     
by: ______________________
 
      Name:
 
      Title:





 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-4


[FORM OF]
 
COMPETITIVE BID ACCEPT/REJECT LETTER
 
Credit Suisse, as Administrative Agent for
the Lenders referred to below,
Eleven Madison Avenue
New York, NY 10010
 [Date]
Attention:  [        ]
 
Ladies and Gentlemen:
 
The undersigned, LABORATORY CORPORATION OF AMERICA HOLDINGS (the “Borrower”),
refers to the Credit Agreement dated as of October 26, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”)
and Credit Suisse, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.
 
In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated ___________
and in accordance with Section 2.03(d) of the Credit Agreement, we hereby accept
the following bids for maturity on [date]:


Principal Amount
$
$
Fixed Rate/Margin
[%]/[+/-.  %]
Lender
   

 
We hereby reject the following bids:


Principal Amount
$
$
Fixed Rate/Margin
[%]/[+/-.  %]
Lender
   

 
The $              should be deposited in our account with [            ],
account number [           ] on [date].
 


 
 
 

--------------------------------------------------------------------------------

 




 

 
Very truly yours,
     
LABORATORY CORPORATION OF
AMERICA HOLDINGS,
     
by: _____________________________
 
      Name:
 
      Title:



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E-1


[FORM OF]


OPINION OF CHIEF LEGAL OFFICER


[LabCorp letterhead]


October 26, 2007


 
Credit Suisse, As Administrative Agent
and Issuing Bank
Eleven Madison Avenue
New York, NY  10010


The Lenders party to the Credit
Agreements referred to below (all of the
Addressees, collectively, the “Creditors”)


Ladies and Gentlemen:


I am the Executive Vice President and Chief Legal Officer of Laboratory
Corporation of America Holdings, a Delaware corporation (the “Borrower”), and am
rendering this opinion in connection with the Credit Agreement dated as of
October 26, 2007 (the “Credit Agreement”), among the Borrower, the financial
institutions party thereto as lenders (the “Lenders”) and Credit Suisse, as
administrative agent (in such capacity, the “Administrative Agent”).  This
opinion is delivered pursuant to Section 4.02(b)(i) of the Credit
Agreement.  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


In connection with this opinion, I, or lawyers under my supervision, have
examined an execution copy of the Credit Agreement.  In addition, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, instruments and other documents, and
have made such other investigations, as we have deemed necessary for the purpose
of this opinion.


In my examination of the aforesaid documents, I have assumed, without
independent investigation, the genuineness of all signatures, the due
authorization, execution and delivery of the Credit Agreement by each party
thereto other than the Borrower, the enforceability of the Credit Agreement
against each party thereto, the legal capacity of all individuals who have
executed the Credit Agreement, the authenticity of all documents submitted to me
as originals, the conformity to the original documents of all documents
submitted to me as certified, photostatic, reproduced or conformed copies of
validly existing agreements or other documents and the authenticity of all such
latter documents.


In expressing the opinions set forth herein, I have relied upon the factual
matters contained in the representations and warranties of the Borrower to the
extent they solely address matters of fact and upon certificates of public
officials and officers of the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Suisse, As Administrative Agent
October 26, 2007
Page 2

 
Based upon the foregoing, and subject to the assumptions, qualifications,
limitations and exceptions set forth herein, I am of the opinion that:


1.           The Borrower and each Subsidiary (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and (c) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect.


2.           The execution, delivery and performance of the Credit Agreement by
the Borrower and the Borrowings thereunder (a) have been duly authorized by all
requisite corporate and, if required, shareholder action of the Borrower and (b)
will not (i) violate (A) any provision of law, statute, rule or regulation of
the United States of America or the General Corporation Law of the State of
Delaware (the “GCL”), or of the certificate or articles of incorporation or
other constitutive documents or by-laws of the Borrower or any Subsidiary, (B)
any order of any Governmental Authority or (C) to the best of my knowledge, any
provision of any indenture, agreement or other instrument to which the Borrower
or any Subsidiary is a party or by which any of them or any of their property is
bound, the effect of which could reasonably be expected to result in a Material
Adverse Effect, (ii) to the best of my knowledge, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument, the effect of which could reasonably be expected to result in a
Material Adverse Effect or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned by the Borrower or
any Subsidiary.


3.           No action, consent or approval of, registration or filing with or
any other action by any United States Federal, or to the extent required under
the GCL, Delaware Governmental Authority is required for the due execution,
delivery and performance by the Borrower of the Credit Agreement.


4.           To the best of my knowledge, there are not any actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or threatened against or affecting the Borrower or any Subsidiary (i)
that involve the Credit Agreement or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Suisse, As Administrative Agent
October 26, 2007
Page 3

 
5.           None of the Borrower or any of the Subsidiaries is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940.


I am a member of the Bar of the State of New Jersey and do not express any
opinion as to matters governed by any other laws other than the Federal laws of
the United States of America and the GCL.  This opinion is rendered only with
respect to laws, and rules, regulations and orders thereunder, which are
currently in effect.


*   *   *   *   *


 
 

--------------------------------------------------------------------------------

 


Credit Suisse, As Administrative Agent
October 26, 2007
Page 4

 
This opinion is furnished by me solely for your benefit in connection with the
Credit Agreement and the transactions contemplated thereby and may not be
circulated to, or relied upon by, any other person, except that this letter may
be circulated to any prospective Lender and may be relied upon by any person
who, in the future, becomes a Lender.





 
Very truly yours,
         
/s/Bradford T. Smith
 
Bradford T. Smith
 
Executive Vice President and Chief Legal Officer



 
 

--------------------------------------------------------------------------------

 



EXHIBIT E-2


[FORM OF]


OPINION OF HOGAN & HARTSON L.L.P.


[Hogan & Hartson L.L.P. Letterhead]






October 26, 2007






To:          The Lenders (as defined below)
c/o Credit Suisse, as Administrative Agent
Eleven Madison Avenue
New York, New York 10010


Credit Suisse, as Administrative Agent


 
Re:
Laboratory Corporation of America Holdings



Ladies and Gentlemen:
 
This firm has acted as special counsel to Laboratory Corporation of America
Holdings, a Delaware corporation (the “Company”), in connection with the Credit
Agreement dated as of October 26, 2007 (the “Credit Agreement”), among the
Company, the “Lenders” as therein defined which are party thereto on the date
hereof (the “Lenders”) and Credit Suisse, as Administrative Agent (the
“Agent”).  This opinion letter is furnished to you pursuant to the requirements
set forth in Section 4.02(b)(ii) of the Credit Agreement in connection with the
closing thereunder on the date hereof.  Capitalized terms used herein which are
defined in the Credit Agreement shall have the meanings set forth in the Credit
Agreement, unless otherwise defined herein.


For purposes of this opinion letter, we have examined copies of the following
documents (the “Documents”):
 
 
1.
Executed copy of the Credit Agreement.

 
 
2.
The Certificate of Incorporation of the Company with amendments thereto, as
certified by the Secretary of State of the State of Delaware on October 9, 2007,
and as certified by the Secretary of the Company on the date hereof as being
complete, accurate and in effect (the “Certificate of Incorporation”).

 
 
3.
The by-laws of the Company, as certified by the Secretary of the Company on the
date hereof as being complete, accurate and in effect (the “By-Laws”).

 
 
 

--------------------------------------------------------------------------------

 
 
Credit Suisse, as Administrative Agent
October 26, 2007
Page 2
 
 
4.
A certificate of good standing of the Company issued by the Secretary of State
of the State of Delaware dated October 9, 2007 (the “Good Standing
Certificate”).

 
 
5.
Certain resolutions of the Board of Directors of the Company adopted at a
meeting held on October 18, 2007, as certified by the Secretary of the Company
on the date hereof as being complete, accurate and in effect, relating to, among
other things, authorization of the Credit Agreement and arrangements in
connection therewith.

 
 
6.
A certificate of certain officers of the Company, dated the date hereof, as to
certain facts relating to the Company.

 
 
7.
A certificate of the Secretary of the Company, dated the date hereof, as to the
incumbency and signatures of certain officers of the Company.

 
 
8.
Hogan & Hartson L.L.P. litigation docket.

 
In our examination of the Credit Agreement and the other Documents, we have
assumed the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to authentic originals of
all of the Documents submitted to us as copies (including telecopies).  As to
all matters of fact relevant to the opinions expressed and other statements made
herein, we have relied on the representations and statements of fact made in the
Documents, we have not independently established the facts so relied on, and we
have not made any investigation or inquiry other than our examination of the
Documents.  This opinion letter is given, and all statements herein are made, in
the context of the foregoing.
 
As used in this opinion letter, the phrases “to our knowledge” and “of which we
have knowledge” mean the actual knowledge (that is, the conscious awareness of
facts or other information) of lawyers currently in the firm who have given
substantive legal attention to representation of the Company in connection with
the Credit Agreement.
 
For purposes of this opinion letter, we have assumed that (i) the Agent and the
Lenders have all requisite power and authority under all applicable laws,
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Suisse, as Administrative Agent
October 26, 2007
Page 3
 
regulations and governing documents to execute, deliver and perform their
respective obligations under the Credit Agreement and the Agent and the Lenders
have complied with all legal requirements pertaining to their status as such
status relates to their rights to enforce the Credit Agreement against the
Company, (ii) each of the Agent and the Lenders has duly authorized, executed
and delivered the Credit Agreement, (iii) each party to the Credit Agreement is
validly existing and in good standing in all necessary jurisdictions (except for
the Company in the State of Delaware), (iv) the Credit Agreement constitutes
valid and binding obligations of the Agent and the Lenders, enforceable against
each of them in accordance with its terms, (v) there has been no mutual mistake
of fact or misunderstanding or fraud, duress or undue influence in connection
with the negotiation, execution or delivery of the Credit Agreement, and the
conduct of all parties to the Credit Agreement has complied with any
requirements of good faith, fair dealing and conscionability, and (vi) there are
and have been no agreements or understandings among the parties, written or
oral, and there is and has been no usage of trade or course of prior dealing
among the parties that would, in either case, define, supplement or qualify the
terms of the Credit Agreement.  We have also assumed the validity and
constitutionality of each relevant statute, rule, regulation and agency action
covered by this opinion letter.


For purposes of the opinions set forth in paragraphs (b), (d), (e) and (f)
below, we have made the following further assumptions:  (i) that all orders,
judgments, decrees, agreements and contracts would be enforced as written; (ii)
that the Company will not in the future take any discretionary action (including
a decision not to act) permitted under the Credit Agreement that would result in
a violation of law or constitute a breach or default under any order, judgment
or decree; (iii) that the Company will obtain all permits, consents and
governmental approvals required in the future, and take all actions required,
which are relevant to subsequent consummation of the transactions contemplated
under the Credit Agreement or performance of the Credit Agreement; and (iv) that
all parties to the Credit Agreement will act in accordance with, and will
refrain from taking any action that is forbidden by, the terms and conditions of
the Credit Agreement.


For purposes of the opinion set forth in paragraph (f) below, we have assumed,
without any independent verification or investigation, that none of the Lenders
is a broker or dealer under the Margin Regulations (as defined below).


This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect:  (i) as to the opinions
expressed in
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Suisse, as Administrative Agent
October 26, 2007
Page 4
 
paragraphs (a), (b), (c)(i) and (d)(i)-(ii) below, the General Corporation Law
of the State of Delaware, as amended, (ii) as to the opinions expressed in
paragraphs (d)(iii) and (e) below, except to the extent excluded below, federal
statutes and regulations, (iii) as to the opinion expressed in paragraph (f)
below, the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 CFR Parts 220, 221 and 224 (the “Margin Regulations”), and (iv) as to the
opinions expressed in paragraphs (c), (d)(iii)-(iv) and (e) below, except to the
extent excluded below, internal New York law (but not including any statutes,
ordinances, administrative decisions, rules or regulations of any political
subdivision of the State of New York); provided, however, that the laws
described above shall not include (and we express no opinion as to) federal or
state securities, antitrust, unfair competition, banking, or tax laws or
regulations except to the extent specifically identified in clause (iii) above
for purposes of the opinion referred to in clause (iii) only, and we express no
opinion as to any other laws, statutes, rules or regulations not specifically
identified above or as to any effect that such other laws and regulations may
have on the opinions expressed herein; and further provided that, with respect
to clauses (ii) and (iv) above, the opinions expressed herein are based upon a
review of those laws, statutes and regulations that, in our experience, are
generally recognized as applicable to the transactions contemplated in the
Credit Agreement.  The law identified in clause (ii) above, subject to the
exclusions and limitations set forth above, is referred to herein as “Applicable
Federal Law,” and the law identified in clause (iv) above, subject to the
exclusions and limitations set forth above, is referred to herein as “Applicable
State Law.”


Based upon, subject to and limited by the foregoing, we are of the opinion that:
 
(a)           The Company is validly existing as a corporation and in good
standing as of the date of the Good Standing Certificate under the laws of the
State of Delaware.
 
(b)           The Company has the corporate power to execute, deliver and
perform the Credit Agreement.  The execution, delivery and performance by the
Company of the Credit Agreement have been duly authorized by all necessary
corporate action of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Suisse, as Administrative Agent
October 26, 2007
Page 5
 
(c)           The Credit Agreement (i) has been duly executed and delivered by
the Company and (ii) constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
 
(d)           The execution, delivery and performance by the Company of the
Credit Agreement do not (i) require any approval of its shareholders, (ii)
violate the General Corporation Law of the State of Delaware, as amended, or the
Certificate of Incorporation or the Bylaws, (iii) violate any provision of
Applicable Federal Law or any provision of Applicable State Law, or (iv) violate
any court or administrative order, judgment or decree of which we have
knowledge that names the Company and is specifically directed to it or any of
its property.
 
(e)           To our knowledge, no action by, approval or consent of, or
registration or filing with, any federal or New York State Government Authority
is required to be obtained or made by the Company under Applicable Federal Law
or Applicable State Law in connection with the execution, delivery and
performance by the Company of the Credit Agreement.
 
(f)           The making of the Loans to the Company and the use by the Company
of the proceeds of the Loans, each in accordance with the terms of the Credit
Agreement, do not violate Section 7 of the Exchange Act or the Margin
Regulations.
 
In addition to the assumptions, qualifications, exceptions and limitations
elsewhere set forth in this opinion letter, the opinions expressed in paragraph
(c) above are subject to the qualification that certain rights, remedies,
waivers and other provisions of the Credit Agreement may not be enforceable in
accordance with their terms, but, subject to the assumptions, exceptions,
qualifications and limitations set forth elsewhere in this opinion letter, such
unenforceability would not render the Credit Agreement invalid as a whole or
preclude (i) the judicial enforcement of the obligations of the Company to pay
the principal of the Loans and interest thereon at the rate or rates (but not
including any increase in rate after default) set forth therein, or (ii) the
acceleration by the Agent of the Company’s obligation to repay such principal,
together with such interest, after a default by the Company in the payment of
such principal or interest.
 
In addition to the assumptions, qualifications, exceptions and limitations
elsewhere set forth in this opinion letter, our opinions expressed above are
also subject to the effect of:  (1) bankruptcy, insolvency, reorganization,
receivership, moratorium and other laws affecting creditors’ rights (including,
 
 
 

--------------------------------------------------------------------------------

 
 
Credit Suisse, as Administrative Agent
October 26, 2007
Page 6
 
without limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); and (2) the
exercise of judicial discretion and the application of principles of equity,
good faith, fair dealing, reasonableness, conscionability and materiality
(regardless of whether the applicable agreements are considered in a proceeding
in equity or at law).
 
*    *    *    *    *
 


 
 

--------------------------------------------------------------------------------

Credit Suisse, as Administrative Agent 
October 26, 2007 
Page 7
 
We assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter.  This opinion letter has been prepared
solely for your use in connection with the closing under the Credit Agreement on
the date hereof, and should not be quoted in whole or in part or otherwise be
referred to, and should not be filed with or furnished to any governmental
agency or other person or entity, without the prior written consent of this firm
except that this opinion letter may be circulated to any prospective Lender and
may be relied upon by any person who, in the future, becomes a Lender (it being
understood that this opinion letter speaks only as of the date hereof, and that
no such reliance will have any effect on the scope, phrasing or originally
intended use of this opinion letter).
 





 
Very truly yours,
         
/s/ Hogan & Hartson L.L.P.
 
HOGAN & HARTSON L.L.P.

 


 